Exhibit 10.1

 

 

 

CREDIT AGREEMENT

among

VERU INC.,

as Borrower,

SWK FUNDING LLC,

as Agent, Sole Lead Arranger and Sole Bookrunner,

and

the financial institutions party hereto from time to time as Lenders

Dated as of March 5, 2018

 

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

             Page  

Section 1

 

Definitions; Interpretation

     1  

1.1

  Definitions      1  

1.2

  Interpretation      15  

Section 2

 

Credit Facility

     15  

2.1

  Term Loan Commitments      15  

2.2

  Loan Procedures      16     2.2.1   Initial Advance      16     2.2.2  
Subsequent Term Loan      16     2.2.3   Subsequent Term Loan      16  

2.3

  Commitments Several      16  

2.4

  Indebtedness Absolute; No Offset; Waiver      16  

2.5

  Loan Accounting      17     2.5.1   Recordkeeping      17     2.5.2   Notes   
  17  

2.6

  [Reserved      18  

2.7

  Return Premium      18  

2.8

  Prepayment      18     2.8.1   Mandatory Prepayment      18     2.8.2   Change
of Control/Sale of FC2 Product      18  

2.9

  Repayment of Term Loan      18     2.9.1   Revenue-Based Payment      18    
2.9.2   Principal      20  

2.10

  Payment      20     2.10.1   Making of Payments      20     2.10.2  
Application of Payments and Proceeds      21     2.10.3   Set-off      21    
2.10.4   Proration of Payments      21  

Section 3

 

Yield Protection

     21  

3.1

  Taxes      21  

3.2

  Increased Cost      23  

3.3

  [Reserved      25  

3.4

  Manner of Funding; Alternate Funding Offices      25  

3.5

  Conclusiveness of Statements; Survival      25  

Section 4

 

Conditions Precedent

     25  

4.1

  Prior Debt      25  

4.2

  Delivery of Loan Documents      25  

4.3

  Fees      27  

4.4

  Residual Royalty Agreement      27  

4.5

  Representations, Warranties, Defaults      27  

4.6

  Diligence      27  

4.7

  Corporate Matters      27  

4.8

  No Felonies or Indictable Offenses      27  

4.9

  No Material Adverse Effect      28  

 

- i -



--------------------------------------------------------------------------------

Section 5

 

Representations and Warranties

     28  

5.1

  Organization      28  

5.2

  Authorization; No Conflict      28  

5.3

  Validity; Binding Nature      28  

5.4

  Financial Condition      28  

5.5

  No Material Adverse Change      29  

5.6

  Litigation      29  

5.7

  Ownership of Properties; Liens      29  

5.8

  Capitalization      29  

5.9

  Pension Plans      29  

5.10

  Investment Company Act      30  

5.11

  No Default      30  

5.12

  Margin Stock      30  

5.13

  Taxes      30  

5.14

  Solvency      30  

5.15

  Environmental Matters      30  

5.16

  Insurance      31  

5.17

  Information      31  

5.18

  FC2 Intellectual Property; FC2 Product and Services      31  

5.19

  Restrictive Provisions      32  

5.20

  Labor Matters      32  

5.21

  Material Contracts      32  

5.22

  Compliance with Laws; Health Care Laws      33  

5.23

  Existing Indebtedness; Investments, Guarantees and Certain Contracts      34  

5.24

  Affiliated Agreements      34  

5.25

  Names; Locations of Offices, Records and Collateral; Deposit Accounts      34
 

5.26

  Non-Subordination      34  

5.27

  Broker’s or Finder’s Commissions      34  

5.28

  Anti-Terrorism; OFAC      35  

5.29

  Security Interest      35  

5.30

  Survival      35  

Section 6

 

Affirmative Covenants

     35  

6.1

  Information      36     6.1.1   Annual Report      36     6.1.2   Interim
Reports      36     6.1.3   Revenue-Based Payment Reconciliation      36    
6.1.4   Compliance Certificate      37     6.1.5   Reports to Governmental
Authorities and Shareholders      37     6.1.6   Notice of Default; Litigation
     37     6.1.7   Management Report      38     6.1.8   Projections      38  
  6.1.9   Updated Schedules to Guarantee and Collateral Agreement      38    
6.1.10   Other Information      39  

6.2

  Books; Records; Inspections      39  

6.3

  Conduct of Business; Maintenance of Property; Insurance      39  

6.4

  Compliance with Laws; Payment of Taxes and Liabilities      40  

6.5

  Maintenance of Existence      41  

6.6

  Employee Benefit Plans      41  

6.7

  Environmental Matters      41  

6.8

  Further Assurances      41  

 

- ii -



--------------------------------------------------------------------------------

6.9

  Compliance with Health Care Laws      42  

6.10

  Cure of Violations      43  

6.11

  Corporate Compliance Program      43  

6.12

  Payment of Debt      43  

Section 7

 

Negative Covenants

     43  

7.1

  Debt      43  

7.2

  Liens      44  

7.3

  Dividends; Redemption of Equity Interests      46  

7.4

  Mergers; Consolidations; Asset Sales      46  

7.5

  Modification of Organizational Documents      46  

7.6

  Use of Proceeds      47  

7.7

  Transactions with Affiliates      47  

7.8

  Inconsistent Agreements      47  

7.9

  Business Activities      47  

7.10

  Investments      47  

7.11

  Restriction of Amendments to Certain Documents      48  

7.12

  Fiscal Year      48  

7.13

  Financial Covenants      48    

7.13.1

  

Minimum Marketing Expenses

     48    

7.13.2

  

Consolidated Unencumbered Liquid Assets

     48    

7.13.3

  

Upstream Payments

     49    

7.13.4

  

Malaysian Profit Margin

     49  

7.14

  Deposit Accounts      49  

7.15

  Subsidiaries      49  

7.16

  Regulatory Matters      49  

7.17

  Name; Permits; Dissolution; Insurance Policies; Disposition of Collateral;
Taxes; Trade Names      50  

7.18

  Secured Debt at Subsidiaries      50  

Section 8

 

Events of Default; Remedies

     50  

8.1

  Events of Default      50     8.1.1    Non-Payment of Credit      50     8.1.2
   Default Under Other Debt      50     8.1.3    Bankruptcy; Insolvency      51
    8.1.4    Non-Compliance with Loan Documents      51     8.1.5   
Representations; Warranties      51     8.1.6    Pension Plans      51     8.1.7
   Judgments      52     8.1.8    Invalidity of Loan Documents or Liens      52
    8.1.9    [Reserved      52     8.1.10    Change of Control      52    
8.1.11    Certificate Withdrawals, Adverse Test or Audit Results, and Other
Matters      52     8.1.12    Material Adverse Effect      52  

8.2

     Remedies      53  

Section 9

 

Agent

     54  

9.1

  Appointment; Authorization      54  

9.2

  Delegation of Duties      54  

9.3

  Limited Liability      54  

 

- iii -



--------------------------------------------------------------------------------

9.4

  Reliance      54  

9.5

  Notice of Default      55  

9.6

  Credit Decision      55  

9.7

  Indemnification      55  

9.8

  Agent Individually      56  

9.9

  Successor Agent      56  

9.10

  Collateral and Guarantee Matters      56  

9.11

  Intercreditor Agreements      57  

9.12

  Actions in Concert      57  

Section 10

 

Miscellaneous

     58  

10.1

  Waiver; Amendments      58  

10.2

  Notices      58  

10.3

  Computations      59  

10.4

  Costs; Expenses      59  

10.5

  Indemnification by Borrower      59  

10.6

  Marshaling; Payments Set Aside      60  

10.7

  Nonliability of Lenders      60  

10.8

  Assignments      61    

10.8.1

  

Assignments

     61  

10.9

  Participations      62  

10.10

  Confidentiality      63  

10.11

  Captions      63  

10.12

  Nature of Remedies      64  

10.13

  Counterparts      64  

10.14

  Severability      64  

10.15

  Entire Agreement      64  

10.16

  Successors; Assigns      64  

10.17

  Governing Law      64  

10.18

  Forum Selection; Consent to Jurisdiction      65  

10.19

  Waiver of Jury Trial      65  

10.20

  Patriot Act      65  

10.21

  Independent Nature of Relationship      65  

10.22

  Limited Recourse      66  

 

- iv -



--------------------------------------------------------------------------------

Annexes    Annex I    Commitments and Pro Rata Term Loan Shares Annex II   
Addresses Exhibits    Exhibit A    Form of Assignment Agreement Exhibit B   
Form of Compliance Certificate Exhibit C    Form of Note Schedules   
Schedule 1.1    Pending Acquisitions as of the Closing Date Schedule 4.1   
Prior Debt Schedule 5.1    Jurisdictions of Qualification Schedule 5.7   
Ownership of Properties; Liens Schedule 5.8    Capitalization Schedule 5.16   
Insurance Schedule 5.18 (a)    Borrower’s Registered Intellectual Property
Schedule 5.18 (b)    FC2 Product and Required Permits Schedule 5.21    Material
Contracts Schedule 5.25A    Names Schedule 5.25B    Offices Schedule 5.27   
Broker’s Commissions Schedule 7.7    Transactions with Affiliates Schedule 7.11
   Restricted Material Contracts Schedule 7.14    Deposit Accounts

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as may be amended, restated, supplemented, or otherwise
modified from time to time, this “Agreement”) dated as of March 5, 2018 (the
“Closing Date”), among VERU INC., a Wisconsin corporation (“Borrower”), the
financial institutions party hereto from time to time as lenders (each a
“Lender” and collectively, the “Lenders”) and SWK FUNDING LLC (in its individual
capacity, “SWK”), as Agent for all Lenders.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

Section 1 Definitions; Interpretation.

1.1 Definitions.

When used herein the following terms shall have the following meanings:

Account Control Agreement means, individually and collectively, any account
control or similar agreement(s) entered into from time to time at Agent’s
request, among a Loan Party, Agent and any third party bank or financial
institution at which such Loan Party maintains a Deposit Account (other than an
Exempt Account).

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of
fifty percent (50%) of the capital stock, partnership interests, membership
interests or equity of any Person, or otherwise causing any Person to become a
Subsidiary, (c) the acquisition of a product license or a product line
(excluding, for purposes of Section 7.10 hereof, any pending Acquisitions as of
the Closing Date as set forth on Schedule 1.1 hereto), or (d) a merger or
consolidation or any other combination (other than a merger, consolidation or
combination that effects a Disposition) with another Person (other than a Person
that is already a Subsidiary).

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any managing member, officer or director of such Person and (c) with
respect to any Lender, any entity administered or managed by such Lender or an
Affiliate or investment advisor thereof which is engaged in making, purchasing,
holding or otherwise investing in commercial loans. For purposes of the
definition of the term “Affiliate”, a Person shall be deemed to be “controlled
by” any other Person if such Person possesses, directly or indirectly, power to
vote ten percent (10%) or more of the securities (on a fully diluted basis)
having ordinary voting power for the election of directors or managers or power
to direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. Unless expressly stated otherwise herein,
neither Agent nor any Lender shall be deemed an Affiliate of Borrower or of any
Loan Party.

Agent means SWK in its capacity as administrative agent for all Lenders
hereunder and any successor thereto in such capacity.

Agreement has the meaning set forth in the Preamble.

Approved Fund means (a) any fund, trust or similar entity that invests in
commercial loans in the ordinary course of business and is advised or managed by
(i) a Lender, (ii) an Affiliate of a Lender, (iii) the same investment advisor
that manages a Lender or (iv) an Affiliate of an investment advisor that manages
a Lender or (b) any finance company, insurance company or other financial
institution which temporarily warehouses loans for any Lender or any Person
described in clause (a) above.

 

- 1 -



--------------------------------------------------------------------------------

Assignment Agreement means an agreement substantially in the form of Exhibit A.

Authorization shall have the meaning set forth in Section 5.22(b).

Borrower shall have the meaning set forth in the Preamble.

Business Day means any day on which commercial banks are open for commercial
banking business in Dallas, Texas.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, or
corporate demand notes, in each case (unless issued by a Lender or its holding
company) rated at least “A-l” by Standard & Poor’s Ratings Group or “P-l” by
Moody’s Investors Service, Inc., (c) any certificate of deposit (or time deposit
represented by a certificate of deposit) or banker’s acceptance maturing not
more than one year after such time, or any overnight Federal Funds transaction
that is issued or sold by any Lender (or by a commercial banking institution
that is a member of the Federal Reserve System or is a U.S. branch of a foreign
banking institution and has a combined capital and surplus and undivided profits
of not less than $500,000,000), (d) any repurchase agreement entered into with
any Lender (or commercial banking institution of the nature referred to in
clause (c) above) which (i) is secured by a fully perfected security interest in
any obligation of the type described in any of clauses (a) through (c) above and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than one-hundred percent (100%) of the repurchase obligation of such
Lender (or other commercial banking institution) thereunder, (e) money market
accounts or mutual funds which invest exclusively or substantially in assets
satisfying the foregoing requirements, (f) cash, and (g) other short term liquid
investments approved in writing by Agent.

Change of Control means the occurrence of any of the following, unless such
action has been consented to in advance in writing by Agent in its sole
discretion:

(i) any Person acquires the direct or indirect ownership of more than fifty
percent (50%) of the issued and outstanding voting Equity Interests of Borrower;

(ii) Borrower shall at any time fail to own, directly or indirectly, 100% of the
Equity Interests of each of its Subsidiaries (excluding Subsidiaries that do not
own any FC2 Product, FC2 Intellectual Property or engage in the FC2 Business);

(iii) a Key Person Event;

(iv) any “change in/of control” or “sale” or “disposition” or “merger” or
similar event as defined in any certificate of incorporation or formation or
statement of designations or bylaws or operating agreement, as applicable, of
Borrower or in any document governing indebtedness of any Loan Party (other than
any Loan Documents) in excess of $250,000, individually or in the aggregate
which gives the holder of such indebtedness the right to accelerate or otherwise
require payment of such indebtedness prior to the maturity date thereof; or

 

- 2 -



--------------------------------------------------------------------------------

(v) the sale of all or substantially all the assets of Borrower, the sale of any
material portion of the assets relating to the FC2 Product, or any merger,
consolidation or acquisition by Borrower which does not result in Borrower being
the sole surviving entity.

CLIA means (a) the Clinical Laboratory Improvement Act of 1967, as the same may
be amended, modified or supplemented from time to time, including without
limitation the Clinical Laboratory Improvement Amendments, 42 U.S.C. § 263a et
seq. (“CLIA 88”), and any successor statute thereto, and any and all rules or
regulations promulgated from time to time thereunder, or (b) any equivalent
state statute (and any and all rules or regulations promulgated from time to
time thereunder) recognized by the relevant Governmental Authority as (x) having
an “Equivalency” (as defined by CLIA) to CLIA, and (y) offering a compliance and
regulatory framework that is applicable to a Person in such state in lieu of
CLIA.

Closing Date shall have the meaning set forth in the Preamble.

CMS means the Centers for Medicare and Medicaid Services of the United States of
America.

Collateral has the meaning set forth in the Guarantee and Collateral Agreement.

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to Agent pursuant to which a mortgagee or lessor of real property
on which any material portion of the Collateral (or any books and records) is
stored or otherwise located, or a warehouseman, processor or other bailee of
Inventory owned by Borrower, acknowledges the Liens of Agent and waives (or, if
approved by Agent, subordinates) any Liens held by such Person on such property,
and, in the case of any such agreement with a mortgagee or lessor, permits Agent
reasonable access to any Collateral stored or otherwise located thereon.

Collateral Documents means, collectively, the Guarantee and Collateral
Agreement, the IP Security Agreement, the Pledge Agreement, each Collateral
Access Agreement, any mortgage delivered in connection with the Loan from time
to time, each Account Control Agreement and each other agreement or instrument
pursuant to or in connection with which any Loan Party or any other Person
grants a Lien in any Collateral to Agent for the benefit of Lenders, each as
amended, restated or otherwise modified from time to time.

Commitment means, as to any Lender, such Lender’s Pro Rata Term Loan Share.

Compliance Certificate means a certificate substantially in the form of Exhibit
B.

Consolidated Net Income means, with respect to any Person and its Subsidiaries,
for any period, the consolidated net income (or loss) of such Person and its
respective Subsidiaries for such period, as determined under GAAP.

Consolidated Unencumbered Liquid Assets means as of any date of determination
(i) cash or any Cash Equivalent Investment owned by Borrower and on deposit in a
Deposit Account subject to an Account Control Agreement in favor of Agent and
which is not the subject of any Lien or other arrangement with any creditor to
have its claim satisfied out of the asset (or proceeds thereof) prior to the
general creditors of Borrower other than the Lien for the benefit of Agent and
Lenders, minus (ii) the aggregate amount of Borrower’s accounts payable which
are unpaid more than sixty (60) days beyond trade terms consistent with
Borrower’s past practice.

 

- 3 -



--------------------------------------------------------------------------------

Contingent Obligation means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than by endorsements of instruments in the
course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation in respect of any Contingent Obligation shall be deemed to be the
amount for which the Person obligated thereon is reasonably expected to be
liable or responsible.

Controlled Group means all members of a controlled group of corporations and all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Borrower, are treated as
a single employer under Section 414 of the IRC or Section 4001 of ERISA.

Controlled Substances Act means the Drug Abuse Prevention and Control Act; Title
21 of the United States Code, 13 U.S.C, as amended from time to time.

Copyrights shall mean all of Borrower’s (or if referring to another Person, such
other Person’s) now existing or hereafter acquired right, title, and interest in
and to the following, in each case, solely related to the FC2 Product:
(a) copyrights, rights and interests in copyrights, works protectable by
copyright, all applications, registrations and recordings relating to the
foregoing as may at any time be filed in the United States Copyright Office or
in any similar office or agency of the United States, any State thereof or any
political subdivision thereof, or in any other country, and all research and
development relating to the foregoing; and (b) all renewals of any of the
foregoing.

DEA means the Federal Drug Enforcement Administration of the United States of
America.

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), other than royalty
payments or milestone payments made or to be made by such Person from time to
time in connection with an Acquisition, (e) all indebtedness secured by a Lien
on the property of such Person, whether or not such indebtedness shall have been
assumed by such Person (with the amount thereof being measured as the lesser of
(x) the aggregate unpaid amount of such indebtedness and (y) the fair market
value of such property), (f) all reimbursement obligations, contingent or
otherwise, with respect to letters of credit (whether or not drawn), banker’s
acceptances and surety bonds issued for the account of such Person, other than
obligations that relate to trade accounts payable in the ordinary course of
business, (g) all Hedging Obligations of such Person, (h) all Contingent
Obligations of such Person in respect of Debt of others, (i) all indebtedness of
any partnership of which such Person is a general partner except to the extent
such Person is not liable for such Debt, and (j) all obligations of such Person
under any synthetic lease transaction, where such obligations are considered
borrowed money indebtedness for tax purposes but the transaction is classified
as an operating lease in accordance with GAAP.

 

- 4 -



--------------------------------------------------------------------------------

Debtor Relief Law means, collectively: (a) Title 11 of the United States Code,
11 U.S.C. § 101 et. seq., as amended from time to time, and (b) all other United
States or foreign applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally, in each case as amended from time to time.

Default means any event that, if it continues uncured, will, with the lapse of
time or the giving of notice or both, constitute an Event of Default.

Default Premium has the meaning set forth in Section 2.9.1(b)(ii) hereof.

Deposit Account means, individually and collectively, any bank or other
depository accounts of Borrower.

Device Application means a premarket approval application for a class III
medical device, or a product license application for any Product, as those terms
are defined in the FDA law and Regulation.

Disposition means, as to any asset or right of Borrower solely used in
connection with the FC2 Product, (a) any sale, lease, assignment or other
transfer, but specifically excluding any license or sublicense, (b) any loss,
destruction or damage thereof or (c) any condemnation, confiscation,
requisition, seizure or taking thereof, in each case excluding (i) the sale of
Inventory or FC2 Product in the ordinary course of business, (ii) any issuance
of Equity Interests by Borrower, and (iii) any other Disposition where the Net
Cash Proceeds of any sale, lease, assignment, transfer, condemnation,
confiscation, requisition, seizure or taking do not in the aggregate exceed
$250,000 in any Fiscal Year.

Dollar and $ mean lawful money of the United States of America.

EBITDA means, for any Person and its Subsidiaries for any period, Consolidated
Net Income for such period plus, to the extent deducted in determining such
Consolidated Net Income for such period (and without duplication), (a) Interest
Expense, (b) income tax expense (including tax accruals), (c) depreciation and
amortization, (d) nonrecurring cash fees, costs and expenses incurred in
connection with the Acquisitions of product licenses and product lines from a
third party, and milestone and royalty payments to any third party, in relation
to any Material Contract or any other Acquisition made prior to the date of this
Agreement, (e) non-cash expenses relating to equity-based compensation or
purchase accounting, (f) fees, costs and expenses associated with this
Agreement, the other Loan Documents and the transactions contemplated hereby,
and (g) other non-recurring and/or non-cash expenses or charges approved by the
Agent.

Elapsed Period has the meaning set forth in Section 2.9.1(a).

Environmental Claims means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or any Person or property.

Environmental Laws means all present or future foreign, federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case relating to any matter arising out of or relating to the effect of
the environment on health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, release, control or cleanup of any Hazardous
Substance.

 

- 5 -



--------------------------------------------------------------------------------

Equity Interests means, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person authorized from time to time, and any other
shares, options, interests, participations or other equivalents (however
designated) of or in such Person, whether voting or nonvoting, including,
without limitation, common stock, options, warrants, preferred stock, phantom
stock, membership units (common or preferred), stock appreciation rights,
membership unit appreciation rights, convertible notes or debentures, stock
purchase rights, membership unit purchase rights and all securities convertible,
exercisable or exchangeable, in whole or in part, into any one or more of the
foregoing.

Event of Default means any of the events described in Section 8.1.

Excluded Taxes has the meaning set forth in Section 3.1(a).

Exempt Accounts means any Deposit Accounts, securities accounts or other similar
accounts (a) into which there are deposited no funds other than those intended
solely to cover compensation to employees of Borrower (and related contributions
to be made on behalf of such employees to health and benefit plans) plus
balances for outstanding checks for compensation and such contributions from
prior periods; (b) constituting employee withholding accounts and contain only
funds deducted from pay otherwise due to employees for services rendered to be
applied toward the tax obligations of such Person or its employees; or
(c) identified by Borrower to Agent as relating exclusively to businesses,
products and activities of the Loan Parties other than the FC2 Product and into
which there are deposited no proceeds of Net Sales.

Fair Valuation shall mean the determination of the value of the consolidated
assets of a Person on the basis of the amount which may be realized by a willing
seller within a reasonable time through collection or sale of such assets at
market value on a going concern basis to an interested buyer who is willing to
purchase under ordinary selling conditions in an arm’s length transaction.

FATCA means Sections 1471 through 1474 of the IRC and any current or future
regulations thereunder or official interpretations thereof.

FC2 Business means the business of the Borrower and its Subsidiaries relative to
the FC2 Product and any related Services, including the development,
manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution and delivery of
the FC2 Product and related Services.

FC2 Intellectual Property means all Intellectual Property owned or leased by
Borrower and which is solely used in connection with the FC2 Product.

FC2 Product means that certain female condom product approved for market by FDA
as a Class III medical device in 2009 and prequalified by the United Nations
Fund for Population Activities (UNFPA) that provides dual protection against
unintended pregnancy and sexually transmitted infections (STIs), including
HIV/AIDS and the Zika virus, and its equivalent approved products elsewhere in
the world, including any improvement thereof and any replacement or any other
product to be used for the same or similar purposes.

FD&C Act means the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et
seq., as amended.

FDA means the Food and Drug Administration of the United States of America.

 

- 6 -



--------------------------------------------------------------------------------

FDA Law and Regulation means the provisions of the FD&C Act and all applicable
regulations promulgated by the FDA.

FDA Products means any finished products sold by Borrower or any of the other
Loan Parties for itself or for a third party that are subject to applicable
Health Care Laws.

Fiscal Quarter means a calendar quarter of a Fiscal Year.

Fiscal Year means the fiscal year of Borrower, which period shall be the twelve
(12) month period ending on September 30 of each year.

Foreign Lender means any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the IRC.

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

GAAP means generally accepted accounting principles in effect in the United
States of America set forth from time to time in the opinions and pronouncements
of the Accounting Principles Board and the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.

Governmental Authority means any nation or government, any state or other
political subdivision thereof, and any agency, branch of government, department
or Person exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any corporation or
other Person owned or controlled (through stock or capital ownership or
otherwise) by any of the foregoing, whether domestic or foreign. Governmental
Authority shall include any agency, branch or other governmental body charged
with the responsibility and/or vested with the authority to administer and/or
enforce any Health Care Laws.

Guarantee and Collateral Agreement means the Guarantee and Collateral Agreement
dated as of the Closing Date executed by each Loan Party signatory thereto in
favor of Agent and Lenders.

Hazardous Substances means hazardous waste, pollutant, contaminant, toxic
substance, oil, hazardous material, chemical or other substance regulated by any
Environmental Law.

Health Care Laws mean all foreign, federal and state fraud and abuse laws
relating to the regulation of healthcare products, pharmaceutical products,
laboratory facilities and services, healthcare providers, healthcare
professionals, healthcare facilities, clinical research facilities or healthcare
payors, including but not limited to (i) the federal Anti-Kickback Statute (42
U.S.C. (§1320a-7b(b)), the Stark Law (42 U.S.C. §1395nn and §1395(q)), the civil
False Claims Act (31 U.S.C. §3729 et seq.), TRICARE (10 U.S.C. Section 1071 et
seq.), Section 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statues; (ii) the Health Insurance
Portability and Accountability Act of 1996 (Pub. L. No. 104-191), as amended by
the Health Information, Technology for Economic and Clinical Health Act of 2009
(collectively, “HIPAA”), and the regulations promulgated thereunder,
(iii) Medicare (Title XVIII of the Social Security Act) and the regulations
promulgated thereunder; (iv) Medicaid (Title XIX of the Social Security Act) and
the regulations promulgated thereunder; (v) the FD&C Act and all applicable
requirements, regulations and guidances issued thereunder by the FDA (including
FDA Law and Regulation); (vi) the Controlled Substances Act, as amended, and all
applicable requirements, regulations and guidances issued thereunder by the DEA;
(vii)

 

- 7 -



--------------------------------------------------------------------------------

CLIA, as amended, and all applicable requirements, regulations, and guidance
issued thereunder by the applicable Governmental Authority; (viii) quality,
safety and accreditation standards and requirements of all applicable foreign
and domestic federal, provincial or state laws or regulatory bodies; (ix) all
applicable licensure laws and regulations; (x) all applicable professional
standards regulating healthcare providers, healthcare professionals, healthcare
facilities, clinical research facilities or healthcare payors; and (xi) any and
all other applicable health care laws (whether foreign or domestic),
regulations, manual provisions, policies and administrative guidance, including
those related to the corporate practice of medicine, fee-splitting, state
anti-kickback or self-referral prohibitions, each of clauses (i) through (xi) as
may be amended from time to time.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices. The amount of any Person’s obligation in respect of
any Hedging Obligation shall be deemed to be the incremental obligation that
would be reflected in the financial statements of such Person in accordance with
GAAP.

Indemnified Taxes has the meaning set forth in Section 3.1(a).

Intellectual Property shall mean all present and future: trade secrets, know-how
and other proprietary information; Trademarks and Trademark Licenses (as defined
in the Guarantee and Collateral Agreement), internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; Copyrights (including Copyrights for computer programs,
but excluding commercially available off-the-shelf software and any intellectual
property rights relating thereto) and Copyright Licenses (as defined in the
Guarantee and Collateral Agreement) and all tangible and intangible property
embodying the Copyrights, unpatented inventions (whether or not patentable);
Patents and Patent Licenses (as defined in the Guarantee and Collateral
Agreement); Mask Works (as defined in the Guarantee and Collateral Agreement);
industrial design applications and registered industrial designs; license
agreements related to any of the foregoing and income therefrom, books, records,
writings, computer tapes or disks, flow diagrams, specification sheets, computer
software, source codes, object codes, executable code, data, databases and other
physical manifestations, embodiments or incorporations of any of the foregoing;
customer lists and customer information, the right to sue for all past, present
and future infringements of any of the foregoing; all other intellectual
property; and all common law and other rights throughout the world in and to all
of the foregoing, in each case, solely used in connection with the FC2 Product.

Interest Expense means for any Person and its Subsidiaries for any period the
consolidated interest expense of such Person and its Subsidiaries for such
period (including all imputed interest on Capital Leases).

Inventory has the meaning set forth in the Guarantee and Collateral Agreement.

Investment means, with respect to any Person, (a) the purchase of any debt or
equity security of any other Person, (b) the making of any loan or advance to
any other Person, (c) becoming obligated with respect to a Contingent Obligation
in respect of obligations of any other Person (other than travel and similar
advances to employees in the ordinary course of business) or (d) the making of
an Acquisition (excluding subclause (c) of the definition thereof).

 

- 8 -



--------------------------------------------------------------------------------

IP Security Agreement means the Intellectual Property Security Agreement dated
on or about the Closing Date by each Loan Party signatory thereto in favor of
Agent and Lenders.

IRC means the Internal Revenue Code of 1986, as amended.

IRS means the United States Internal Revenue Service.

Key Person means, individually, each of (i) Mitchell Steiner, (ii) Denise Van
Dijk, and (iii) Michele Greco.

Key Person Event means, unless such actions are consented to in advance in
writing by Agent, any Key Person shall no longer serve in its respective,
current executive capacity with Borrower, unless such Key Person is replaced
within ninety (90) days with (in each case) a person reasonably acceptable to
Agent, which acceptance shall not be unreasonably withheld.

Legal Costs means, with respect to any Person, all reasonable, duly documented,
out-of-pocket fees and charges of any counsel, accountants, auditors,
appraisers, consultants and other professionals to such Person, and all court
costs and similar legal expenses.

Lenders has the meaning set forth in the Preamble.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan or Loans means, individually and collectively the Term Loan and any other
advances made by Agent and Lenders in accordance with the Loan Documents.

Loan Documents means this Agreement, any Notes, the Residual Royalty Agreement,
the Collateral Documents, the Post-Closing Agreement and all documents,
instruments and agreements delivered in connection with the foregoing.

Loan Party means Borrower and each Affiliate of Borrower party to this Agreement
or the Guarantee and Collateral Agreement from time to time.

Margin Stock means any “margin stock” as defined in Regulation T, U or X of the
FRB.

Material Adverse Effect means (a) a material adverse change in, or a material
and adverse effect upon, the condition (financial or otherwise), operations,
assets, business or properties of Borrower and/or its Subsidiaries involved in
the manufacturing or distribution of the FC2 Product taken as a whole, (b) a
material impairment of the ability of any Loan Party to perform any of its
payment Obligations under any Loan Document or (c) a material and adverse effect
upon any material portion of the Collateral under the Collateral Documents or
upon the legality, validity, binding effect or enforceability against any Loan
Party of any material Loan Document.

Material Contract has the meaning assigned in Section 5.21 hereof.

Multiemployer Pension Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Borrower or any member of the Controlled
Group may have any liability.

 

- 9 -



--------------------------------------------------------------------------------

Net Cash Proceeds means, with respect to any Disposition, the aggregate cash
proceeds (including cash proceeds received pursuant to policies of insurance
(other than business interruption insurance) and by way of deferred payment of
principal pursuant to a note, installment receivable or otherwise, but only as
and when received) received by Borrower pursuant to such Disposition net of
(i) the reasonable direct costs relating to such Disposition (including sales
commissions and legal, accounting and investment banking fees, commissions and
expenses), (ii) any portion of such proceeds deposited in an escrow account
pursuant to the documentation relating to such Disposition (provided that such
amounts shall be treated as Net Cash Proceeds upon their release from such
escrow account to and receipt by Borrower), (iii) taxes and other governmental
costs and expenses paid or reasonably estimated by Borrower to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), (iv) amounts required to be
applied to the repayment of any Debt (together with any interest thereon,
premium or penalty and any other amount payable with respect thereto) secured by
a Lien that has priority over the Lien, if any, of Agent on the asset subject to
such Disposition, (v) reserves for purchase price adjustments and retained
liabilities reasonably expected to be payable by Borrower in connection
therewith established in accordance with GAAP (provided that upon the final
determination of the amount paid in respect of such purchase price adjustments
and retained liabilities, the actual amount of purchase price adjustments and
retained liabilities paid is less than such reserves, the difference shall, at
such time, constitute Net Cash Proceeds) and (vi)(A) with respect to any
Disposition described in clauses (a), (b) or (c) of the definition thereof, all
money actually applied within one-hundred eighty (180) days to repair or replace
such assets to be used in the business of Borrower, and (B) with respect to any
Disposition, all money actually applied within one-hundred eighty (180) days to
replace the assets in question or to repair or reconstruct damaged property or
property affected by loss, destruction, damage, condemnation, confiscation,
requisition, seizure or taking.

Net Sales means the gross amount billed or invoiced by Borrower for Services and
for the sale of the FC2 Product and (including products and services ancillary
thereto) to independent customers, less deductions for (a) quantity, trade, cash
or other discounts, allowances, credits or rebates (including customer rebates)
actually allowed or taken, (b) amounts deducted, repaid or credited by reason of
rejections or returns of goods and government mandated rebates, or because of
chargebacks or retroactive price reductions, (c) taxes, tariffs, duties or other
governmental charges or assessments (including any sales, value added or similar
taxes other than an income tax) levied, absorbed or otherwise imposed on or with
respect to the production, sale, transportation, delivery or use of
pharmaceutical products, and (d) shipping/freight charges for the customer
invoiced by Borrower as an accommodation for which Borrower is later charged and
is required to pay. The FC2 Product or a Service shall be considered sold and/or
provided when billed out or invoiced. To the extent applicable, components of
Net Sales shall be determined in the ordinary course of business in accordance
with historical practice and using the accrual method of accounting in
accordance with GAAP. For the purposes of calculating Net Sales, Lenders and
Agent understand and agree that (i) Affiliates of a Borrower shall not be
regarded as independent customers and (ii) Net Sales shall not include the FC2
Product distributed for product development purposes, including for use in
pre-clinical trials.

Note means a promissory note substantially in the form of Exhibit C.

Obligations means all liabilities, indebtedness and obligations (monetary or
otherwise) of any Loan Party under this Agreement, any other Loan Document or
any other document or instrument executed in connection herewith or therewith
which are owed to any Lender or Affiliate of a Lender, in each case howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due. For the
avoidance of doubt, “Obligations” shall include Borrower’s obligation to pay the
Return Premium and any Prepayment Fee otherwise due and payable on such date of
determination

 

- 10 -



--------------------------------------------------------------------------------

OFAC shall mean the U.S. Department of Treasury’s Office of Foreign Asset
Control.

Paid in Full, Pay in Full or Payment in Full means, with respect to any
Obligations, the payment in full in cash of all such Obligations (other than
(a) contingent indemnification obligations, yield protection and expense
reimbursement to the extent no claim giving rise thereto has been asserted in
respect of contingent indemnification obligations, and to the extent no amounts
therefor have been asserted, in the case of yield protection and expense
reimbursement obligations and (b) any amounts owing to SWK pursuant to the
Residual Royalty Agreement, which Obligations shall survive the Payment in Full
of the Obligations (other than a repayment made pursuant to Section 2.8.2) in
accordance with the terms of the Residual Royalty Agreement).

Patents shall mean all of Borrower’s (or if referring to another Person, such
other Person’s) now existing or hereafter acquired right, title and interest in
and to, the following, in each case, solely related to the FC2 Product: (a) all
patents, patent applications, inventions, invention disclosures and
improvements, and all applications, registrations and recordings relating to the
foregoing as may at any time be filed in the United States Patent and Trademark
Office or in any similar office or agency of the United States, any state
thereof or any political subdivision thereof, or in any other country, and all
research and development relating to the foregoing; and (b) the reissues,
divisions, continuations, renewals, re-examinations, extensions and
continuations-in-part of any of the foregoing.

Payment Date means the fifteenth (15th) day of each of February, May, August and
November (or the next succeeding Business Day to the extent such 15th day is not
a Business Day), commencing with May 15, 2018.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its material functions under ERISA.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA (other than a Multiemployer Pension
Plan), and to which Borrower or any member of the Controlled Group may have any
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

Permit means, with respect to any Person any permit, approval, clearance,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other contractual obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject, including without limitation all
registrations with Governmental Authorities, in each case, limited only to any
of the same relating to the FC2 Product and/or FC2 Business.

Permitted Liens means Liens permitted by Section 7.2.

Person means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

Pledge Agreement means that certain Pledge Agreement, dated on or about the
Closing Date, and executed by Borrower, as the same may be modified, amended and
restated from time to time.

 

- 11 -



--------------------------------------------------------------------------------

Post-Closing Agreement means that certain Post-Closing Agreement, dated as of
the Closing Date, by and between Agent and Borrower, as the same may be
modified, amended or restated from time to time.

Prepayment Fee has the meaning set forth in Section 2.8.2.

Prior Debt means the Debt listed on Schedule 4.1.

Product Revenue shall have the meaning set forth in Section 2.9.1(a).

Pro Rata Term Loan Share means, with respect to any Lender, the applicable
percentage (as adjusted from time to time in accordance with the terms hereof)
specified opposite such Lender’s name on Annex I which percentage represents the
aggregate percentage of the Term Loan Commitment held by such Lender, which
percentage shall be with respect to the outstanding balance of the Term Loan as
of any date of determination after the Term Loan Commitment has terminated.

Registered Intellectual Property means all applications, registrations and
recordings for or of Patents, Trademarks or Copyrights filed by Borrower with
any Governmental Authority, all internet domain name registrations owned by
Borrower, and all proprietary software owned by Borrower, in each case, solely
as related to the FC2 Product.

Required Lenders means Lenders having an aggregate Pro Rata Term Loan Share in
excess of fifty percent (50%), collectively.

Required Permit means a Permit (a) required under applicable law to the FC2
Business or necessary in the manufacturing, importing, exporting, possession,
ownership, warehousing, marketing, promoting, sale, labeling, furnishing,
distribution or delivery of the FC2 Product under any laws applicable to the
business of Borrower (including, without limitation, any Health Care Laws) or
any Device Application (including without limitation, at any point in time, all
licenses, approvals and permits issued by the FDA, CMS, or any other applicable
Governmental Authority necessary for the testing, manufacture, marketing or sale
of the FC2 Product by Borrower or any of its Affiliates as such activities are
being conducted by Borrower or its Affiliates with respect to the FC2 Product at
such time), and (b) required by any Person from which Borrower or any of its
Affiliates have received an accreditation relative to the FC2 Business.

Residual Royalty Agreement means the Residual Royalty Agreement dated as of the
Closing Date by and between Borrower and SWK.

Responsible Officer shall mean the president, vice president or secretary of a
Person, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer, the treasurer or
the controller of a Person, or any other officer having substantially the same
authority and responsibility, and in all cases such person shall be listed on an
incumbency certificate delivered to Agent, in form and substance acceptable to
Agent in its sole discretion.

Return Premium means, as of any date of determination, an amount equal to the
sum (if positive) of: (a) Revenue-Based Cap, minus (b) all Revenue-Based
Payments actually made in cash to Agent, for the benefit of Lenders, on or prior
to such date, minus (c) the outstanding principal amount of the Loans as of such
date.

 

- 12 -



--------------------------------------------------------------------------------

Revenue-Based Cap means, as of any date of determination, an amount equal to one
and three-quarters (1.75) times the aggregate amount of the Term Loan actually
advanced by Lenders pursuant to Section 2.2 hereof on or prior to such date.

Revenue-Based Payment has the meaning set forth in Section 2.9.1(a).

Royalties means the amount of any and all royalties, license fees and any other
payments or income of any type recognized as revenue in accordance with GAAP by
Borrower with respect to the sale of the FC2 Product or the provision of
services by independent licensees of Borrower relative to the FC2 Product and/or
FC2 Business, including any such payments characterized as a share of net
profits, any up-front or lump sum payments, any milestone payments, commissions,
fees or any other similar amounts, less deductions for amounts deducted, repaid
or credited by reason of adjustments to the sales upon which royalty amounts are
based, regardless of the reason for such adjustment to such sales. For the
purposes of calculating Royalties, Lenders and Agent understand and agree that
Affiliates of Borrower shall not be regarded as independent licensees.

SEC means the U.S. Securities and Exchange Commission.

Services means services relating exclusively to the FC2 Product provided by
Borrower or any Affiliate of Borrower to un-Affiliated Persons, including
without limitation any sales, laboratory analysis, testing, consulting,
marketing, commercialization and any other healthcare-related services.

Solvent means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent, unmatured and unliquidated liabilities); (b)
the present fair saleable value of the property of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person is able to pay
its debts and other liabilities (including subordinated, disputed, contingent,
unmatured and unliquidated liabilities) as they mature in the normal course of
business; (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares or other equity interests as to
have more than fifty percent (50%) of the ordinary voting power for the election
of directors or other managers of such corporation, partnership, limited
liability company or other entity. Unless the context otherwise requires, each
reference to Subsidiaries herein shall be a reference to direct and indirect
Subsidiaries of Borrower.

Subsidiary Net Cash Proceeds means, with respect to any Disposition, the
aggregate cash proceeds (including cash proceeds received pursuant to policies
of insurance (other than business interruption insurance) and by way of deferred
payment of principal pursuant to a note, installment receivable or otherwise,
but only as and when received) received by any Subsidiary of Borrower pursuant
to such Disposition net of (i) the reasonable direct costs relating to such
Disposition (including sales commissions and legal, accounting and investment
banking fees, commissions and expenses), (ii) any portion of such proceeds
deposited in an escrow account pursuant to the documentation relating to such
Disposition (provided that such amounts shall be treated as Net Cash Proceeds
upon their release from such escrow account to and receipt by such Subsidiary),
(iii) taxes and other governmental costs and expenses paid or reasonably
estimated by such Subsidiary to be payable as a result thereof (after taking
into account any available tax credits or deductions and any tax sharing
arrangements), (iv) amounts

 

- 13 -



--------------------------------------------------------------------------------

required to be applied to the repayment of any Debt (together with any interest
thereon, premium or penalty and any other amount payable with respect thereto)
secured by a Lien that has priority over the Lien, if any, of Agent on the asset
subject to such Disposition, (v) reserves for purchase price adjustments and
retained liabilities reasonably expected to be payable by such Subsidiary in
connection therewith established in accordance with GAAP (provided that upon the
final determination of the amount paid in respect of such purchase price
adjustments and retained liabilities, the actual amount of purchase price
adjustments and retained liabilities paid is less than such reserves, the
difference shall, at such time, constitute Net Cash Proceeds) and (vi)(A) with
respect to any Disposition described in clauses (a), (b) or (c) of the
definition thereof, all money actually applied within one-hundred eighty
(180) days to repair or replace such assets to be used in the business of such
Subsidiary, and (B) with respect to any Disposition, all money actually applied
within one-hundred eighty (180) days to replace the assets in question or to
repair or reconstruct damaged property or property affected by loss,
destruction, damage, condemnation, confiscation, requisition, seizure or taking.

Subsequent Term Loan A means the Term Loan made to the Borrower pursuant to
Section 2.2.2.

Subsequent Term Loan B means the Term Loan made to the Borrower pursuant to
Section 2.2.3.

SWK has the meaning set forth in the Preamble.

Taxes has the meaning set forth in Section 3.1(a).

Term Loan has the meaning set forth in Section 2.1, and shall, for the avoidance
of doubt, include Subsequent Term Loan A and Subsequent Term Loan B to the
extent the same are advanced hereunder.

Term Loan Commitment means $12,000,000.

Termination Date means the earlier to occur of (a) March 5, 2025, or (b) the
date upon which the Loan and all other Obligations are Paid in Full, whether as
a result of (i) the prepayment of the Term Loan and all Obligations through
(x) the application of Net Cash Proceeds from any Disposition, or (y) any other
mandatory prepayment of the Term Loan in full, (ii) the contractual acceleration
of the Loan hereunder, (iii) the acceleration of the Loan by Agent in accordance
with this Agreement, or (iv) otherwise.

Trademarks shall mean all of each Borrower’s (or if referring to another Person,
such other Person’s) now existing or hereafter acquired right, title, and
interest in and to, the following, in each case, solely related to the FC2
Product: (a) all of Borrower’s (or if referring to another Person, such other
Person’s) trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, logos, other
business identifiers, all applications, registrations and recordings relating to
the foregoing as may at any time be filed in the United States Patent and
Trademark Office or in any similar office or agency of the United States, or in
any other country, and all research and development and the goodwill of the
business relating to the foregoing; (b) all renewals thereof; and (c) all
designs and general intangibles of a like nature.

Uniform Commercial Code means the Uniform Commercial Code as in effect in the
State of New York; provided that if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

- 14 -



--------------------------------------------------------------------------------

U.S. Lender means any Lender that is a “United States person” within the meaning
of Section 7701(a)(30) of the IRC.

1.2 Interpretation.

(a) In the case of this Agreement and each other Loan Document, (a) the meanings
of defined terms are equally applicable to the singular and plural forms of the
defined terms; (b) Annex, Exhibit, Schedule and Section references are to such
Loan Document unless otherwise specified; (c) the term “including” is not
limiting and means “including but not limited to”; (d) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”, and the word “through” means “to and including”; (e) unless
otherwise expressly provided in such Loan Document, (i) references to agreements
and other contractual instruments shall be deemed to include all subsequent
amendments, restatements and other modifications thereto, but only to the extent
such amendments, restatements and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation
shall be construed as including all statutory and regulatory provisions
amending, replacing, supplementing or interpreting such statute or regulation;
(f) this Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters, all
of which are cumulative and each shall be performed in accordance with its terms
and (g) this Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Agent, Borrower, Lenders
and the other parties hereto and thereto and are the products of all parties;
accordingly, they shall not be construed against Borrower, Agent or Lenders
merely because of Borrower’s, Agent’s or Lenders’ involvement in their
preparation. Except where otherwise expressly provided in the Loan Documents, in
any instance where the approval, consent or the exercise of Agent’s judgment is
required, the granting or denial of such approval or consent and the exercise of
such judgment shall be (x) within the sole and absolute discretion of Agent
and/or Lenders; and (y) deemed to have been given only by a specific writing
intended for such purpose executed by Agent.

(b) For purposes of converting any amount reported or otherwise denominated in
any currency other than Dollars to Dollars under or in connection with the Loan
Documents, Agent shall calculate such currency conversion via the applicable
exchange rate identified and normally published by Bloomberg Professional
Service as the applicable exchange rate as of the close of currency trading on
each trading date during the applicable period of measurement, or, if such
currency conversion deals exclusively with a particular date of determination,
as of the close of currency trading on such date of determination (or the
following trading date to the extent no currency trading took place on such date
of determination). If Bloomberg Professional Service no longer reports such
currency exchange rate, Agent shall select another nationally-recognized
currency exchange rate reporting service selected by Agent in good faith.

Section 2 Credit Facility.

2.1 Term Loan Commitments.

On and subject to the terms and conditions of this Agreement, each Lender,
severally and for itself alone, agrees to make a multi-draw term loan to
Borrower (each such loan, individually and collectively, a “Term Loan”) in an
amount equal to such Lender’s applicable Pro Rata Term Loan Share of the Term
Loan Commitment. The Commitments of Lenders to make any portion of the Term Loan
shall terminate concurrently with the making of such portion of the Term Loan,
such portion terminated to equal (i) on the Closing Date, the amount of such
Term Loan, (ii) on the date of the making of the Subsequent Term Loan A, the
amount of the Subsequent Term Loan A, and (iii) on the date of the making of the
Subsequent Term Loan B, the amount of the Subsequent Term Loan B. The Loan is
not a revolving credit facility, and therefore any amount thereof that is repaid
or prepaid by Borrower, in whole or in part, may not be re-borrowed.

 

- 15 -



--------------------------------------------------------------------------------

2.2 Loan Procedures.

2.2.1 Initial Advance.

On the Closing Date, Lenders shall advance to Borrower an amount equal to Ten
Million and No/100 Dollars ($10,000,000), upon Borrower’s satisfaction of the
conditions to closing described in Section 4 of this Agreement.

2.2.2 Subsequent Term Loan A.

At any time after the Closing Date, provided that no Material Adverse Effect,
Default or Event of Default has occurred and is continuing, upon (a) execution
by the Borrower of an agreement with Semina Indústria e Comércio Ltda or an
Affiliate thereof or any applicable Governmental Authority of Brazil for
distribution of at least 47,500,000 units of the FC2 Product and otherwise on
terms substantially in accordance with the projections provided to Agent on
December 7, 2018, and (b) Agent’s receipt of a written request from Borrower for
a subsequent advance of the Term Loan, Lenders shall make one (1) additional
advance (within five (5) Business Days of receipt by Agent of such written
request for advance) to Borrower in the aggregate amount equal to, but not less
than, One Million and No/100 Dollars ($1,000,000).

2.2.3 Subsequent Term Loan B.

At any time after the Closing Date, provided that no Material Adverse Effect,
Default or Event of Default has occurred and is continuing, upon (a) execution
by the Borrower of an agreement with one or more of its Republic of South Africa
based distributors for distribution of at least 30,000,000 units of the FC2
Product, and (b) Agent’s receipt of a written request from Borrower for a
subsequent advance of the Term Loan, Lenders shall make one (1) additional
advance (within five (5) Business Days of receipt by Agent of such written
request for advance) to Borrower in the aggregate amount equal to, but not less
than, One Million and No/100 Dollars ($1,000,000).

2.3 Commitments Several.

The failure of any Lender to make the initial Term Loan on the Closing Date, the
Subsequent Term Loan A in accordance with Section 2.2.2 above, or the Subsequent
Term Loan B in accordance with Section 2.2.3 above shall not relieve any other
Lender of its obligation (if any) to make a Loan on the applicable date, but no
Lender shall be responsible for the failure of any other Lender to make any Term
Loan to be made by such other Lender.

2.4 Indebtedness Absolute; No Offset; Waiver.

The payment obligations of Borrower hereunder are absolute and unconditional,
without any right of rescission, setoff, counterclaim or defense for any reason
against Agent and Lenders. As of the Closing Date, the Loan has not been
compromised, adjusted, extended, satisfied, rescinded, set-off or modified, and
the Loan Documents are not subject to any litigation, dispute, refund, claims of
rescission, setoff, netting, counterclaim or defense whatsoever, including but
not limited to, claims by or against any Loan Party or any other Person. Payment
of the Obligations by Borrower, shall be made only by wire transfer, in Dollars,
and in immediately available funds when due and payable pursuant to the terms of
this Agreement and the other Loan Documents, is not subject to compromise,
adjustment, extension,

 

- 16 -



--------------------------------------------------------------------------------

satisfaction, rescission, set-off, counterclaim, defense, abatement, suspension,
deferment, deductible, reduction, termination or modification, whether arising
out of transactions concerning the Loan, or otherwise. Without limitation to the
foregoing, to the fullest extent permitted under applicable law and
notwithstanding any other term or provision contained in this Agreement or any
other Loan Document, Borrower hereby waives (and shall cause each Loan Party to
waive) (a) presentment, protest and demand, notice of default (except as
expressly required in the Loan Documents), notice of intent to accelerate,
notice of acceleration, notice of protest, notice of demand and of dishonor and
non-payment of the Obligations, (b) any requirement of diligence or promptness
on Agent’s part in the enforcement of its rights under the provisions of this
Agreement and any other Loan Document, (c) any rights, legal or equitable, to
require any marshalling of assets or to require foreclosure sales in a
particular order, (d) all notices of every kind and description which may be
required to be given by any statute or rule of law except as specifically
required hereunder, (e) the benefit of all laws now existing or that may
hereafter be enacted providing for any appraisement before sale or any portion
of the Collateral, (f) all rights of homestead, exemption, redemption,
valuation, appraisement, stay of execution, notice of election to mature or
declare due the whole of the Obligations in the event of foreclosure of the
Liens created by the Loan Documents, (g) the pleading of any statute of
limitations as a defense to any demand under any Loan Document and (h) any
defense to the obligation to make any payments required under the Loan
Documents, including the obligation to pay taxes based on any damage to, defects
in or destruction of the Collateral or any other event, including obsolescence
of any of the Collateral, it being agreed and acknowledged that such payment
obligations are unconditional and irrevocable. Borrower further acknowledges and
agrees (i) to any substitution, subordination, exchange or release of any
security or the release of any party primarily or secondarily liable for the
payment of the Loan; (ii) that Agent shall not be required to first institute
suit or exhaust its remedies hereon against others liable for repayment of all
or any part of the Loan, whether primarily or secondarily (collectively, the
“Obligors”), or to perfect or enforce its rights against any Obligor or any
security for the Loan; and (iii) that its liability for payment of the Loan
shall not be affected or impaired by any determination that any security
interest or lien taken by Agent for the benefit of Lenders to secure the Loan is
invalid or unperfected. Borrower acknowledges, warrants and represents in
connection with each waiver of any right or remedy of Borrower contained in any
Loan Document, that it has been fully informed with respect to, and represented
by counsel of its choice in connection with, such rights and remedies, and all
such waivers, and after such advice and consultation, has presently and actually
intended, with full knowledge of its rights and remedies otherwise available at
law or in equity, to waive or relinquish such rights and remedies to the full
extent specified in each such waiver.

2.5 Loan Accounting.

2.5.1 Recordkeeping.

Agent, on behalf of each Lender, shall record in its records the date and amount
of the Loan made by each Lender, each prepayment and repayment thereof. The
aggregate unpaid principal amount so recorded shall be final, binding and
conclusive absent manifest error. The failure to so record any such amount or
any error in so recording any such amount shall not, however, limit or otherwise
affect the Obligations of Borrower hereunder or under any Note to repay the
principal amount of the Loans hereunder, together with the Return Premium.

2.5.2 Notes.

At the request of any Lender, the Loan of such Lender shall be evidenced by a
Note, with appropriate insertions, payable to the order of such Lender in a face
principal amount equal to such Lender’s Pro Rata Term Loan Share and payable in
such amounts and on such dates as are set forth herein.

 

- 17 -



--------------------------------------------------------------------------------

2.6 [Reserved].

2.7 Return Premium.

Upon the Payment in Full of the Loan and all other Obligations (other than
pursuant to a voluntary prepayment in full pursuant to Section 2.8.2 hereof),
whether as a result of the application of Net Cash Proceeds from any
Disposition, the contractual acceleration of the Loan hereunder, an acceleration
of the Loan by Agent in accordance with this Agreement or otherwise, Borrower
shall pay to Agent, for the benefit of Lenders, an amount equal to the Return
Premium as of such date of determination.

2.8 Prepayment.

2.8.1 Mandatory Prepayment. Borrower shall prepay the Obligations (which shall
include the amounts due and payable under Section 2.7 hereof but shall exclude
amounts owing under the Residual Royalty Agreement) until paid in full within
two (2) Business Days after the receipt by a Loan Party of any Net Cash Proceeds
from any Disposition, in an amount equal to such Net Cash Proceeds.

2.8.2 Change of Control/Sale of FC2 Product.

Upon a Change of Control or sale of the FC2 Business to a third-party,
non-Affiliate of Borrower, Borrower shall immediately pay to Agent, for the
benefit of Lenders, an amount equal to (a) all unpaid and outstanding
Obligations due and owing as of such date of determination (other than the
Return Premium and amounts owing under the Residual Royalty Agreement) plus
(b) such additional amount necessary to cause Agent, for the benefit of Lenders,
to have received a prepayment fee (the “Prepayment Fee”) calculated as the
additional amount that would be needed to be paid such that the sum of (x) such
Prepayment Fee, plus (y) the aggregate payments actually made in cash to Agent,
for the benefit of Lenders, on or prior to such date in respect of the principal
amount of the Loans (specifically including any payments made pursuant to
Section 2.8.1), plus (z) without duplication of clause (y), all Revenue-Based
Payments actually made in cash to all Lenders on or prior to such date
(excluding, for the avoidance of doubt, any amounts paid in respect of any
costs, expenses, indemnifications or reimbursements, other than the Prepayment
Fee) equals (i) if such prepayment is made on or after the Closing Date but
prior to the six (6) month anniversary of the Closing Date, an amount equal to
one and sixty-five one-hundredths (1.65) times the aggregate amounts actually
advanced by Lenders pursuant to Section 2.2 hereof on or prior to such date; or
(ii) if such prepayment is made on or after the six (6) month anniversary of the
Closing Date, (A) the Revenue-Based Cap, plus (B) the greater of (1) $2,000,000
or (2) the product of (x) five percent (5.00%) of the Net Sales attributable to
the FC2 Product for the most recently-completed twelve (12) months period,
multiplied by (y) five (5).

2.9 Repayment of Term Loan.

2.9.1 Revenue-Based Payment.

(a) During the period commencing on the date hereof until the Obligations are
Paid in Full, Borrower promises to pay to Agent, for the account of each Lender
according to its Pro Rata Term Loan Share, an amount based on a percentage of
the aggregate of the Net Sales, Royalties and any other income or revenue
realized by Borrower solely related to or arising from the FC2 Product, in
accordance with GAAP (collectively, the “Product Revenue”) in each Fiscal
Quarter (the “Revenue-Based Payment”), which will be applied to the Obligations
as provided in clause (c) below. The Revenue-Based Payment with respect to each
Fiscal Quarter shall be payable on the Payment Date next following the end of
such Fiscal Quarter. Commencing with the Fiscal Quarter beginning January 1,
2018, the Revenue-Based Payment with respect to each Fiscal Quarter during which
no Event of Default has occurred and is continuing as of the applicable Payment
Date shall be equal to:

 

- 18 -



--------------------------------------------------------------------------------

(i) the aggregate Revenue-Based Payments payable during the period commencing as
of January 1 of the Fiscal Year of which such Fiscal Quarter is part, through
the end of such Fiscal Quarter (such elapsed portion of the Fiscal Year, the
“Elapsed Period”), calculated as,

(A) if the Product Revenue for the twelve (12) month period ended as of the last
day of such Fiscal Quarter is less than $10,000,000, then thirty-two and
one-half of one percent (32.50%) of Product Revenue during the Elapsed Period;
or

(B) if the Product Revenue for the twelve (12) month period ended as of the last
day of such Fiscal Quarter is equal to or greater than $10,000,000, the sum of:

 

  (1) Twenty-five percent (25.00%) of Product Revenue during the Elapsed Period
up to and including $12,500,000; plus

 

  (2) Ten percent (10.00%) of Product Revenue during the Elapsed Period greater
than $12,500,000; minus

(ii) the aggregate amount of Revenue-Based Payments, if any, made with respect
to prior Fiscal Quarters in such Fiscal Year; provided that the Revenue-Based
Payment is payable solely upon Product Revenue in a given Fiscal Year, and will
not be calculated on a cumulative, year-over-year basis.

(b) For any Fiscal Quarter during which an Event of Default has occurred and is
continuing, the amount of the Revenue-Based Payment with respect to such Fiscal
Quarter shall be calculated as the sum of:

(i) the amount that would otherwise be required to be paid with respect to such
Fiscal Quarter as calculated pursuant to Section 2.9.1(a); plus

(ii) an additional amount that would be needed to be paid such that the sum of
the payments under the foregoing clause (i) and this clause (ii) equals one
hundred ten percent (110%) of the amount that would otherwise be required to be
paid with respect to such Fiscal Quarter as calculated pursuant to
Section 2.9.1(a) (the amount payable under this clause (ii) is referred to as
the “Default Premium”).

Borrower recognizes and acknowledges that any Event of Default will result in
losses and additional expenses to Agent and Lenders. Borrower further
acknowledges and agrees that in the event of any such Event of Default, Agent
and Lenders would be entitled to damages for the detriment proximately caused
thereby, but that it would be extremely difficult and impracticable to ascertain
the extent of or compute such damages. Therefore, upon occurrence and during the
existence of an Event of Default, Revenue-Based Payments shall, without notice
to any Loan Party, be calculated as set forth in this Section 2.9.1(b) to the
maximum extent permitted by law.

(c) So long as no Event of Default has occurred and is continuing and until the
Obligations have been Paid in Full, each Revenue-Based Payment on each Payment
Date will be applied in the following priority:

 

- 19 -



--------------------------------------------------------------------------------

(i) FIRST, to the payment of all fees, costs, expenses and indemnities due and
owing to Agent pursuant to Sections 2.7, 3.1, 3.2, 6.3(d), 10.4 and/or 10.5
under this Agreement or otherwise pursuant to the Collateral Documents, and any
other Obligations owing to Agent in respect of sums advanced by Agent to
preserve or protect the Collateral or to preserve or protect its security
interest in the Collateral;

(ii) SECOND, to the payment of all fees, costs, expenses and indemnities due and
owing to Lenders in respect of the Loans and Commitments pursuant to Sections
2.7, 3.1, 3.2, 6.3(d), 10.4 and/or 10.5 under this Agreement or otherwise
pursuant to the Collateral Documents, pro rata based on each Lender’s Pro Rata
Term Loan Share, until Paid in Full;

(iii) THIRD, to the payment of all unpaid principal of the Loans, pro rata based
on each Lender’s Pro Rata Term Loan Share, until Paid in Full;

(iv) FOURTH, to the payment of the Return Premium, pro rata based on each
Lender’s Pro Rata Term Loan Share, until Paid in Full; and

(v) FIFTH, all remaining amounts to the Borrower.

In the event that the amounts distributed under this clause (c) on any Payment
Date are insufficient for payment of the amounts set forth in clauses
(i) through (ii) above for such Payment Date, Borrower shall pay an amount equal
to the extent of such insufficiency within five (5) Business Days of request by
Agent.

(d) In the event that Borrower makes any adjustment to Product Revenue after it
has been reported to Agent, and such adjustment results in an adjustment to the
Revenue-Based Payment due to the Lenders pursuant to this Section 2.9.1,
Borrower shall so notify Agent and such adjustment shall be captured, reported
and reconciled with the next scheduled report and payment of Revenue-Based
Payment hereunder. Notwithstanding the foregoing, Agent and Borrower shall
discuss and agree on the amount of any such adjustment prior to it being given
effect with respect to future Revenue-Based Payments.

2.9.2 Principal.

Notwithstanding the foregoing, the outstanding principal balance of the Term
Loan and all other Obligations (including the Return Premium but excluding
amounts owing under the Residual Royalty Agreement) then due and owing shall be
Paid in Full on the Termination Date.

2.10 Payment.

2.10.1 Making of Payments.

Except as set forth in the last sentence of this Section 2.10.1, all payments of
principal, Return Premium, fees and other amounts, shall be made in
immediately-available funds, via wire or ACH transfer as directed by Agent in
writing, not later than 1:00 p.m. Dallas time on the date due, and funds
received after that hour shall be deemed to have been received by Agent on the
following Business Day. Not later than two (2) Business Days prior to each
Payment Date, Agent shall provide to Borrower and each Lender a quarterly
statement with the amounts payable by Borrower to Agent on such Payment Date in
accordance with Section 2.9.1(c) hereof, which shall include, for additional
clarity, Agent’s calculation of the Revenue-Based Payment for the prior Fiscal
Quarter, which statement shall be binding on Borrower absent manifest error, and
Borrower shall be entitled to rely on such quarterly statement in relation to
its payment obligations on such Payment Date.

 

- 20 -



--------------------------------------------------------------------------------

2.10.2 Application of Payments and Proceeds Following an Event of Default.

Following the occurrence and during the continuance of an Event of Default, or
if the Obligations have otherwise become or have been declared to become
immediately due and payable in accordance with this Agreement, then
notwithstanding anything herein or in any other Loan Document to the contrary,
Agent shall apply all or any part of payments in respect of the Obligations and
proceeds of Collateral, in each case as received by Agent, to the payment of the
Obligations (other than amounts owing under the Residual Royalty Agreement) in
the order and priority as determined by Agent in its sole discretion.

2.10.3 Set-off.

Borrower agrees that Agent and each Lender and its Affiliates have all rights of
set-off and bankers’ lien provided by applicable law, and in addition thereto,
Borrower agrees that at any time an Event of Default exists, Agent and each
Lender may, to the fullest extent permitted by applicable law, apply to the
payment of any Obligations of Borrower hereunder then due, any and all balances,
credits, deposits, accounts or moneys of Borrower then or thereafter with Agent
or such Lender. Notwithstanding the foregoing, no Lender shall exercise any
rights described in the preceding sentence without the prior written consent of
Agent.

2.10.4 Proration of Payments.

If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of set-off or otherwise, on account of principal of,
or Prepayment Fee with respect to, any Loan, or in respect of the Return
Premium, but excluding any payment pursuant to Section 3.1, 3.2, 10.5 or 10.8)
in excess of its applicable Pro Rata Term Loan Share of payments and other
recoveries obtained by all Lenders on account of principal of, or Prepayment Fee
with respect to, such Term Loan then held by them, or in respect of the Return
Premium, then such Lender shall purchase from the other Lenders such
participations in the Loans held by them as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided that if all or any portion of the excess payment or other
recovery is thereafter recovered from such purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery.

Section 3 Yield Protection.

3.1 Taxes.

(a) All payments of principal on, and Return Premium related to, the Loans and
all other amounts payable hereunder by or on behalf of Borrower to or for the
account of Agent or any Lender shall be made free and clear of and without
deduction for any present or future income, excise, stamp, documentary, property
or franchise taxes and other taxes, fees, duties, levies, withholdings or other
similar charges imposed by any Governmental Authority that is a taxing authority
(“Taxes”), excluding (i) taxes imposed on or measured by Agent’s or any Lender’s
net income (however denominated) or gross profits, and franchise taxes, imposed
by any jurisdiction (or subdivision thereof) under the laws of which Agent or
such Lender is organized or in which Agent or such Lender conducts business or
with which the Agent or Lender has a present or former connection, or, in the
case of any Lender, in which its applicable lending office is located, (ii) any
branch profit taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which Agent or a Lender is located or
conducts business;

 

- 21 -



--------------------------------------------------------------------------------

(iii) in the case of any Foreign Lender, any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement or designates a new lending office; (iv) in the case of
any U.S. Lender, any United States federal backup withholding tax; (v) Taxes
attributable to any Lender’s failure to comply with Section 3.1(c), and
(vi) taxes imposed under FATCA (items in clauses (i) through (vi), “Excluded
Taxes”, and all Taxes other than Excluded Taxes, “Indemnified Taxes”). If any
withholding or deduction from any payment to be made by Borrower hereunder is
required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then Borrower shall: (w) make such withholding or deduction; (x) pay
directly to the relevant Governmental Authority the full amount required to be
so withheld or deducted; (y) as promptly as practicable forward to Agent the
original or a certified copy of an official receipt or other documentation
reasonably satisfactory to Agent evidencing such payment to such Governmental
Authority; and (z) if the withholding or deduction is with respect to
Indemnified Taxes, pay to Agent for the account of Lenders such additional
amount or amounts as is necessary to ensure that the net amount actually
received by each Lender will equal the full amount such Lender would have
received had no such withholding or deduction of Indemnified Taxes been
required. To the extent that any amounts shall ever be paid by Borrower in
respect of Indemnified Taxes, such amounts shall, for greater certainty, be
considered to have accrued and to have been paid by Borrower as interest on the
Loans.

(b) Borrower shall indemnify Agent and each Lender for any Indemnified Taxes
paid by Agent or such Lender, as applicable, on or with respect to any payment
by or on account of any obligation of Borrower hereunder, and any additions to
Tax, penalties and interest paid by Agent or such Lender with respect to such
Indemnified Taxes; provided that Borrower shall not have any obligation to
indemnify any party hereunder for any Indemnified Taxes or additions to Tax,
penalties or interest with respect thereto that result from or are attributable
to such party’s own gross negligence or willful misconduct. Payment under this
Section 3.1(b) shall be made within thirty (30) days after the date Agent or the
Lender, as applicable, makes written demand therefor; provided, however, that if
such written demand is made more than one-hundred eighty (180) days after the
earlier of (i) the date on which Agent or the Lender, as applicable, pays such
Indemnified Taxes or additions to Tax, penalties or interest with respect
thereto and (ii) the date on which the applicable Governmental Authority makes
written demand on Agent or such Lender, as applicable, for payment of such
Indemnified Taxes or additions to Tax, penalties or interest with respect
thereto, then Borrower shall not be obligated to indemnify Agent or such Lender
for such Indemnified Taxes or additions to Tax, penalties or interest with
respect thereto.

(c) Each Foreign Lender that is a party hereto on the Closing Date or becomes an
assignee of an interest under this Agreement under Section 10.8.1 after the
Closing Date (unless such Lender was already a Lender hereunder immediately
prior to such assignment) shall deliver to Borrower and Agent on or prior to the
date on which such Foreign Lender becomes a party to this Agreement:

(i) Two duly completed and executed originals of IRS Form W-8BEN (or IRS Form
W-8BENE) claiming exemption from withholding of Taxes under an income tax treaty
to which the United States of America is a party;

(ii) two duly completed and executed originals of IRS Form W-8ECI;

(iii) a certificate in form and substance reasonably satisfactory to Agent and
Borrower claiming entitlement to the portfolio interest exemption under
Section 881(c) of the IRC and certifying that such Foreign Lender is not (x) a
“bank” within the meaning of Section 881(c)(3)(A) of the IRC, (y) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the IRC,
or (z) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the IRC, together with two duly completed and executed originals of IRS Form
W-8BEN (or IRS Form W-8BENE); or

 

- 22 -



--------------------------------------------------------------------------------

(iv) if the Foreign Lender is not the beneficial owner of amounts paid to it
hereunder, two duly completed and executed originals of IRS Form W-8IMY, each
accompanied by a duly completed and executed IRS Form W-8ECI, IRS Form W-8BEN
(or IRS Form W-8BENE), IRS Form W-9 or a portfolio interest certificate
described in clause (iii) above from each beneficial owner of such amounts
claiming entitlement to exemption from withholding or backup withholding of
Taxes.

Each Foreign Lender shall (to the extent legally entitled to do so) provide
updated forms to Borrower and Agent on or prior to the date any prior form
previously provided under this clause (c) becomes obsolete or expires, after the
occurrence of an event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (c) or from
time to time if requested by Borrower or Agent. Each U.S. Lender shall deliver
to Agent and Borrower on or prior to the date on which such Lender becomes a
party to this Agreement (and from time to time thereafter upon the request of
Borrower or Agent) properly completed and executed originals of IRS Form W-9
certifying that such Lender is exempt from backup withholding. Notwithstanding
anything to the contrary contained in this Agreement, Borrower shall not be
required to pay additional amounts to or indemnify any Lender pursuant to this
Section 3.1 with respect to any Taxes required to be deducted or withheld (or
any additions to Tax, penalties or interest with respect thereto) (A) on the
basis of the information, certificates or statements of exemption provided by a
Lender pursuant to this clause (c), or (B) if such Lender shall fail to comply
with the certification requirements of this clause (c).

(d) Without limiting the foregoing, each Lender shall timely comply with any
certification, documentation, information or other reporting necessary to
establish an exemption from withholding under FATCA and shall provide any
documentation reasonably requested by Borrower or Agent sufficient for Borrower
and Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such applicable reporting requirements.

(e) If Agent or a Lender determines that it is entitled to or has received a
refund of any Taxes for which it has been indemnified by Borrower (or another
Loan Party) or with respect to which Borrower (or another Loan Party) shall have
paid additional amounts pursuant to this Section 3.1, it shall promptly notify
Borrower of such refund, and promptly make an appropriate claim to the relevant
Governmental Authority for such refund (if it has not previously done so). If
Agent or a Lender receives a refund (whether or not pursuant to such claim) of
such Taxes, it shall promptly pay over such refund to Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by Loan Parties
under this Section 3.1 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that Borrower, upon the request of Agent
or such Lender, agrees to repay to Agent or such Lender the amount paid over to
Borrower in the event Agent or such Lender is required to repay such refund to
such Governmental Authority. This Section 3.1(e) shall not be construed to
require Agent or any Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to Borrower or
any other Person or to alter its internal practices or procedures with respect
to the administration of Taxes.

3.2 Increased Cost.

(a) If, after the Closing Date, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof (provided that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be considered a change in applicable law,

 

- 23 -



--------------------------------------------------------------------------------

regardless of the date enacted, adopted or issued), or compliance by any Lender
with any request or directive (whether or not having the force of law) issued
after the Closing Date of any such authority, central bank or comparable agency
shall impose, modify or deem applicable any reserve (including any reserve
imposed by the FRB), special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by any Lender, and the
result of anything described above is to increase the cost to (or to impose a
cost on) such Lender of making or maintaining any loan, or to reduce the amount
of any sum received or receivable by such Lender under this Agreement or under
its Note with respect thereto, then upon demand by such Lender (which demand
shall be accompanied by a statement setting forth the basis for such demand and
a calculation of the amount thereof in reasonable detail, a copy of which shall
be furnished to Agent), and without duplication of other payment obligations of
Borrower hereunder (including pursuant to Section 3.1), Borrower shall pay
directly to such Lender such additional amount as will compensate such Lender
for such increased cost or such reduction, so long as such amounts have accrued
on or after the day which is one-hundred eighty (180) days prior to the date on
which such Lender first made demand therefor; provided that if the event giving
rise to such costs or reductions has retroactive effect, such one-hundred eighty
(180) day period shall be extended to include the period of retroactive effect.
For the avoidance of doubt, this clause (a) will not apply to any such increased
costs or reductions resulting from Taxes, as to which Section 3.1 shall govern.

(b) If any Lender shall reasonably determine that any change after the Closing
Date in, or the adoption or phase-in after the Closing Date of, any applicable
law, rule or regulation regarding capital adequacy, or any change after the
Closing Date in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or the compliance by any Lender or any Person
controlling such Lender with any request or directive issued after the Closing
Date regarding capital adequacy (whether or not having the force of law) of any
such authority, central bank or comparable agency, has or would have the effect
of reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such controlling Person could have achieved but for
such change, adoption, phase-in or compliance (taking into consideration such
Lender’s or such controlling Person’s policies with respect to capital adequacy)
by an amount deemed by such Lender or such controlling Person to be material,
then from time to time, within five (5) Business Days of demand by such Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail, a copy
of which shall be furnished to Agent), Borrower shall pay to such Lender such
additional amount as will compensate such Lender or such controlling Person for
such reduction, so long as such amounts have accrued on or after the day which
is one-hundred eighty (180) days prior to the date on which such Lender first
made demand therefor; provided that if the event giving rise to such costs or
reductions has retroactive effect, such one-hundred eighty (180) day period
shall be extended to include the period of retroactive effect.

(c) Each Lender agrees that, as promptly as practicable after the officer of
such Lender responsible for administering its Loans, becomes aware of the
occurrence of an event or the existence of a condition that would entitle such
Lender to receive payments under this Section 3.2, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (i) make, issue, fund or
maintain its Loans through another office of such Lender, or (ii) take such
other measures as such Lender may deem reasonable, if as a result thereof the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to this Section 3.2 would be materially reduced and if, as determined
by such Lender in its sole discretion, the making, issuing, funding or
maintaining of such Loans through such other office or in accordance with such
other measures, as the case may be, would not otherwise adversely affect such
Loans or the interests of such Lender; provided that such Lender will not be
obligated to utilize such other office pursuant to this clause (c) unless
Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above. A certificate as to
the amount of any such expenses payable by Borrower pursuant to this clause (c)
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Borrower (with a copy to Agent) shall be conclusive
absent manifest error.

 

- 24 -



--------------------------------------------------------------------------------

3.3 [Reserved].

3.4 Manner of Funding; Alternate Funding Offices.

Notwithstanding any provision of this Agreement to the contrary, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it may determine at its sole discretion. Each Lender may, if
it so elects, fulfill its commitment to make any Term Loan by causing any branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement (other than Section 3.1) such Loan shall be
deemed to have been made by such Lender and the obligation of Borrower to repay
such Loan shall nevertheless be to such Lender and shall be deemed held by it,
to the extent of such Loan, for the account of such branch or Affiliate.

3.5 Conclusiveness of Statements; Survival.

Determinations and statements of any Lender pursuant to Section 3.1, 3.2, 3.3 or
3.4 shall be conclusive absent demonstrable error. Lenders may use reasonable
averaging and attribution methods in determining compensation under Sections 3.1
or 3.2, and the provisions of such Sections shall survive repayment of the
Loans, cancellation of the Notes and termination of this Agreement.

Section 4 Conditions Precedent.

The obligation of each Lender to make its Loan hereunder is subject to the
following conditions precedent, each of which shall be reasonably satisfactory
in all respects to Agent.

4.1 Prior Debt.

The Prior Debt has been (or concurrently with the initial borrowing will be)
paid in full and all related Liens have been (or concurrently with the initial
borrowing will be) released.

4.2 Delivery of Loan Documents.

Borrower shall have delivered the following documents in form and substance
acceptable to Agent in its sole discretion (and, as applicable, duly executed
and dated the Closing Date or an earlier date satisfactory to Agent):

(a) Loan Documents. The Loan Documents to which any Loan Party is a party, each
duly executed by a Responsible Officer of each Loan Party and the other parties
thereto (except Agent and the Lenders), and each other Person (except Agent and
the Lenders) shall have delivered to Agent and Lenders the Loan Documents to
which it is a party, each duly executed and delivered by such Person and the
other parties thereto (except Agent and the Lenders).

(b) Financing Statements. Properly completed Uniform Commercial Code financing
statements and other filings and documents required by law or the Loan Documents
to provide Agent, for the benefit of Lenders, perfected first priority Liens in
the Collateral.

(c) Lien Searches. Copies of Uniform Commercial Code, foreign, state and county
search reports listing all effective financing statements filed and other Liens
of record against any Loan Party, with copies of any financing statements and
applicable searches of the records of the U.S. Patent and Trademark Office and
the U.S. Copyright Office performed with respect to each Loan Party, all in each
jurisdiction reasonably determined by Agent.

 

- 25 -



--------------------------------------------------------------------------------

(d) [Reserved].

(e) Payoff; Release. Payoff letters with respect to the repayment in full of all
Prior Debt, termination of all agreements relating thereto and subject to the
Post-Closing Agreement, the release of all Liens granted in connection
therewith, with Uniform Commercial Code or other appropriate termination
statements and documents effective to evidence the foregoing or authorization to
file the same.

(f) Authorization Documents. For each Loan Party, such Person’s (i) charter (or
similar formation document), certified by the appropriate Governmental
Authority, (ii) good standing certificates in its jurisdiction of incorporation
(or formation) and in each other jurisdiction reasonably requested by Agent,
(iii) bylaws (or similar governing document), (iv) resolutions of its board of
directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby, and (v) signature and incumbency
certificates of its officers executing any of the Loan Documents, all certified
by its secretary or an assistant secretary (or similar officer) as being in full
force and effect without modification, in form and substance reasonably
satisfactory to Agent.

(g) Closing Certificate. A certificate executed by a Responsible Officer of
Borrower, which shall constitute a representation and warranty by Borrower as of
the Closing Date that the conditions contained in this Section 4 have been
satisfied.

(h) Opinions of Counsel. Opinions of counsel for each Loan Party regarding
certain closing matters, and Borrower hereby requests such counsel to deliver
such opinions and authorizes Agent and Lenders to rely thereon.

(i) Insurance. Certificates or other evidence of insurance in effect as required
by Section 6.3(c) and (d), with endorsements naming Agent as lenders’ loss payee
and/or additional insured, as applicable.

(j) Solvency Certificate. Agent shall have received a certificate of the chief
financial officer (or, in the absence of a chief financial officer, the chief
executive officer or manager) of Borrower, in his or her capacity as such and
not in his or her individual capacity, in form and substance reasonably
satisfactory to Agent, certifying that Borrower is Solvent after giving effect
to the transactions and the indebtedness contemplated by the Loan Documents.

(k) Financials. The financial statements, projections and pro forma balance
sheet described in Section 5.4.

(l) [Reserved].

(m) Consents. Evidence that all necessary consents, permits and approvals
(governmental or otherwise) required for the execution, delivery and performance
by each Loan Party of the Loan Documents have been duly obtained and are in full
force and effect.

(n) Other Documents. Such other certificates, documents and agreements as Agent
or any Lender may reasonably request.

 

- 26 -



--------------------------------------------------------------------------------

4.3 Fees.

The Lenders and Agent shall have received all fees required to be paid, and all
expenses for which invoices have been presented (including the reasonable fees
and expenses of their legal counsel), required to be paid under the Loan
Documents on or before the Closing Date. All such amounts will be paid with
proceeds of the initial advance of the Term Loan and any previous expense
deposits made with Agent on or before the Closing Date and will be reflected in
the funding instructions given by Borrower to Agent on or before the Closing
Date.

4.4 Residual Royalty Agreement.

Agent shall have received the fully executed Residual Royalty Agreement.

4.5 Representations, Warranties, Defaults.

As of the Closing Date, after giving effect to the making of the Loan, (a) all
representations and warranties of Borrower set forth in any Loan Document shall
be true and correct in all material respects as if made on and as of the Closing
Date (except for representations and warranties that specifically refer to an
earlier date, which shall be true and correct in all material respects as of
such earlier date) and (b) no Default, Event of Default shall exist. The
acceptance of the Term Loan by Borrower shall be deemed to be a certification by
Borrower that the conditions set forth in this Section 4.5 have been satisfied.

4.6 Diligence.

Agent and Lenders shall have completed their due diligence review of the Loan
Parties and their Subsidiaries, their assets, business, obligations and the
transactions contemplated herein, the results of which shall be satisfactory in
form and substance to Lenders, including, without limitation, (i) an examination
of (A) Borrower’s projected Product Revenue for such periods as required by
Lenders, (B) such valuations of Borrower and its assets as Lenders shall require
(C) the terms and conditions of all obligations owed by Borrower deemed material
by Lenders, the results of which shall be satisfactory in form and substance to
Lenders and (D) background checks with respect to the managers, officers and
owners of Borrower required by Agent; (ii) an examination of the Collateral, the
financial statements and the books, records, business, obligations, financial
condition and operational state of Borrower, and Borrower shall have
demonstrated to Agent’s satisfaction, in its sole discretion, that no operations
of Borrower are the subject of any governmental investigation, evaluation or any
remedial action which could result in a Material Adverse Effect.

4.7 Corporate Matters.

All corporate and other proceedings, documents, instruments and other legal
matters in connection with the transactions contemplated by the Loan Documents
(including, but not limited to, those relating to corporate and capital
structures of Borrower) shall be satisfactory to Lenders in their sole
discretion.

4.8 No Felonies or Indictable Offenses.

No Loan Party nor, to Borrower’s knowledge, any of their respective Affiliates
nor any of their officers or key management personnel shall have been charged
with or be under active investigation for a felony crime.

 

- 27 -



--------------------------------------------------------------------------------

4.9 No Material Adverse Effect.

There shall not be any Debt or material obligations (other than those permitted
pursuant to Section 7.1 hereof or as otherwise set forth in the Schedules to
this Agreement) of any nature with respect to any Loan Party which could
reasonably be likely to have a Material Adverse Effect.

Section 5 Representations and Warranties.

To induce Agent and Lenders to enter into this Agreement and to induce Lenders
to make the Loan hereunder, Borrower represents and warrants to Agent and
Lenders, as of the Closing Date, the date of the Subsequent Term Loan A made by
Lenders pursuant to Section 2.2.2, and the date of the Subsequent Term Loan made
by Lenders pursuant to Section 2.2.3 that:

5.1 Organization.

Each Loan Party is validly existing and in good standing under the laws of its
state or country of jurisdiction as set forth on Schedule 5.1, and is duly
qualified to do business in each jurisdiction set forth on Schedule 5.1, which
are all of the jurisdictions in which failure to so qualify could reasonably be
likely to have or result in a Material Adverse Effect.

5.2 Authorization; No Conflict.

Each Loan Party is duly authorized to execute and deliver each Loan Document to
which it is a party, to borrow or guaranty monies hereunder, as applicable, and
to perform its Obligations under each Loan Document to which it is a party. The
execution, delivery and performance by each Loan Party of this Agreement and the
other Loan Documents to which it is a party, as applicable, and the transactions
contemplated therein, do not and will not (a) require any consent or approval of
any Governmental Authority (other than any consent or approval which has been
obtained and is in full force and effect), (b) conflict with (i) any provision
of applicable law (including any Health Care Law), (ii) the charter, by-laws or
other organizational documents of such Loan Party or (iii) (except as it relates
to the documents governing the Prior Debt, each of which will be terminated
and/or paid on the Closing Date) any Material Contract, or any judgment, order
or decree, which is binding upon any Loan Party or any of its properties except
in the case of the preceding clauses (i) and (iii) as would not have a Material
Adverse Effect, or (c) require, or result in, the creation or imposition of any
Lien on any asset of any Loan Party (other than Liens in favor of Agent created
pursuant to the Collateral Documents).

5.3 Validity; Binding Nature.

Each of this Agreement and each other Loan Document to which any Loan Party is a
party, as applicable, is the legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity and concepts of
reasonableness.

5.4 Financial Condition.

(a) The audited consolidated financial statements of Borrower and its
Subsidiaries for the Fiscal Year 2017, copies of each of which have been
delivered pursuant hereto, were prepared in accordance with GAAP and present
fairly in all material respects the consolidated financial condition of Borrower
and its Subsidiaries as at such date and the results of its operations for the
period then ended.

 

- 28 -



--------------------------------------------------------------------------------

(b) The consolidated financial projections (including an operating budget and a
cash flow budget) of Borrower and its Subsidiaries for the period ending
December 31, 2020 delivered to Agent and Lenders on or prior to the Closing Date
(i) were prepared by Borrower in good faith and (ii) were prepared in accordance
with assumptions for which Borrower believes it has a reasonable basis, and the
accompanying consolidated and consolidating pro forma unaudited balance sheet of
Borrower and its subsidiaries as at the Closing Date, adjusted to give effect to
the financings contemplated hereby as if such transactions had occurred on such
date, is consistent in all material respects with such projections (it being
understood that the projections are not a guaranty of future performance and
that actual results during the period covered by the projections may materially
differ from the projected results therein).

5.5 No Material Adverse Change.

Since September 30, 2017, there has been no material adverse change in the
financial condition, operations, assets, business or properties of Borrower and
its Subsidiaries as a whole.

5.6 Litigation.

No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, to Borrower’s knowledge,
threatened against any Loan Party that would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. As of the
Closing Date, other than any liability incidental to such litigation or
proceedings, no Loan Party has any material Contingent Obligations not disclosed
in the financial statements specified in Section 5.4(a).

5.7 Ownership of Properties; Liens.

Borrower and each other Loan Party owns, or leases, as applicable, all of its
material properties and assets (including, without limitation, to all ownership
rights in the FC2 Product and all rights governing the manufacture and
distribution thereof), tangible and intangible, of any nature whatsoever that it
purports to own, or lease, as applicable (including FC2 Intellectual Property),
free and clear of all Liens and charges and claims (including to the best of
Borrower’s knowledge any infringement claims with respect to intellectual
property), except Permitted Liens and as set forth on Schedule 5.7.

5.8 Capitalization.

All issued and outstanding Equity Interests of Loan Parties are duly authorized,
validly issued, fully paid, non-assessable, and such securities were issued in
compliance in all material respects with all applicable state and federal laws
concerning the issuance of securities. Schedule 5.8 sets forth the authorized
Equity Interests of each Loan Party as of the Closing Date as well as all
Persons owning more than ten percent (10%) of the outstanding Equity Interests
in each such Loan Party as of the Closing Date.

5.9 Pension Plans.

No Loan Party has, nor to Borrower’s knowledge has any Loan Party ever had, a
Pension Plan.

 

- 29 -



--------------------------------------------------------------------------------

5.10 Investment Company Act.

No Loan Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company”, within the
meaning of the Investment Company Act of 1940.

5.11 No Default.

No Event of Default or Default exists or would result from the incurrence by
Borrower of any Debt hereunder or under any other Loan Document or as a result
of any Loan Party entering into the Loan Documents to which it is a party.

5.12 Margin Stock.

No Loan Party is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. As of the Closing Date, no portion of the Obligations is secured
directly or indirectly by Margin Stock.

5.13 Taxes.

Each Loan Party has filed, or caused to be filed, all federal, state, foreign
and other tax returns and reports required by law to have been filed by it and
has paid all federal, state, foreign and other taxes and governmental charges
thereby shown to be owing, except any such taxes or charges (a) that are not
delinquent or (b) that are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
have been set aside on its books.

5.14 Solvency.

On the Closing Date, and immediately prior to and after giving effect to the
borrowing hereunder and the use of the proceeds hereof, Borrower is, and will
be, Solvent.

5.15 Environmental Matters.

The on-going operations of Loan Parties comply in all respects with all
applicable Environmental Laws, except for non-compliance which could not (if
enforced in accordance with applicable law) reasonably be expected to result in
a Material Adverse Effect. Each Loan Party has obtained, and maintained in good
standing, all licenses, permits, authorizations and registrations required under
any Environmental Law and necessary for its respective ordinary course
operations, and each Loan Party is in compliance with all material terms and
conditions thereof, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect. Neither Borrower nor any of its
properties or operations is subject to any outstanding written order from or
agreement with any federal, state, or local Governmental Authority, nor subject
to any judicial or docketed administrative proceeding, respecting any
Environmental Law, Environmental Claim or Hazardous Substance. To the best
knowledge of Borrower, there are no Hazardous Substances or other conditions or
circumstances existing with respect to any property, or arising from operations
prior to the Closing Date, of any Loan Party that would reasonably be expected
to result in a Material Adverse Effect. No Loan Party has underground storage
tanks.

 

- 30 -



--------------------------------------------------------------------------------

5.16 Insurance.

Loan Parties and their respective properties are insured with financially sound
and reputable insurance companies which are not Affiliates of any Loan Party, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where such Loan Parties operate, as applicable. A true and
complete listing of such insurance as of the Closing Date, including issuers,
coverages and deductibles, is set forth on Schedule 5.16.

5.17 Information.

All written information heretofore or contemporaneously herewith furnished in
writing by Borrower to Agent or any Lender for purposes of or in connection with
this Agreement and the transactions contemplated hereby, taken as a whole, is,
and all written information hereafter furnished by or on behalf of Borrower to
Agent or any Lender pursuant hereto or in connection herewith, taken as a whole,
will be true and accurate in all material respects on the date as of which such
information, taken as a whole, is dated or certified, and none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading in any material respect in
light of the circumstances under which made (it being recognized by Agent and
Lenders that any projections and forecasts provided by Borrower are based on
good faith estimates and assumptions believed by Borrower to be reasonable as of
the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts may
differ from projected or forecasted results).

5.18 FC2 Intellectual Property; FC2 Product and Services.

(a) Schedule 5.18(a) (as updated from time to time in accordance with
Section 6.1.2 hereof) lists all of Borrower’s Registered Intellectual Property.
Borrower owns and possesses or has a license or other right to use the FC2
Intellectual Property as is necessary for the conduct of the FC2 Business,
without any known infringement upon the intellectual property rights of others,
except as otherwise set forth on Schedule 5.18(a) hereto.

(b) Schedule 5.18(b) (as updated from time to time in accordance with
Section 6.1.2 hereof) lists the FC2 Product, Services, and all Required Permits
in relation thereto, and Borrower has delivered to Agent a copy of all Required
Permits as of the date hereof.

(c) With respect to the FC2 Product or any related Service being tested,
manufactured, marketed, sold, and/or delivered by Loan Parties, the applicable
Loan Party has received (or, if applicable, authorized third parties have
received), and the FC2 Product or such Service is the subject of, all Required
Permits needed in connection with the testing, manufacture, marketing, sale,
and/or delivery of the FC2 Product or such Service by or on behalf of Loan
Parties, as the FC2 Business is currently conducted. No Loan Party has received
any written notice from any applicable Governmental Authority, specifically
including the FDA and/or CMS, that such Governmental Authority is conducting an
investigation or review (other than a normal routine scheduled inspection) of
any Loan Party’s (x) manufacturing facilities or laboratory facilities relating
to the FC2 Business, the processes for the FC2 Product, or any related sales or
marketing activities and/or the Required Permits related to the FC2 Product, and
(y) laboratory facilities, the processes for such Services, or any related sales
or marketing activities and/or the Required Permits related to such Services. To
the best of Borrower’s knowledge there are no material deficiencies or
violations of applicable laws in relation to the manufacturing, processes,
sales, marketing, or delivery of the FC2 Product or such Services and/or the
Required Permits related to the FC2 Product or such Services, no Required Permit
has been revoked or withdrawn, nor, to

 

- 31 -



--------------------------------------------------------------------------------

the best of Borrower’s knowledge, has any such Governmental Authority issued any
order or recommendation stating that the development, testing, manufacturing,
sales and/or marketing of the FC2 Product or such Services by or on behalf of
Loan Parties should cease or be withdrawn from the marketplace, as applicable.

(d) Except as set forth on Schedule 5.18(b), in the past three (3) years, (A)
there have been no adverse clinical test results in respect of the FC2 Product
since the date on which the applicable Loan Party acquired rights to the FC2
Product, and (B) there have been no product recalls or voluntary product
withdrawals from any market in respect of the FC2 Product since the date on
which the applicable Loan Party acquired rights to the FC2 Product.

(e) No Loan Party has experienced any significant failures in its manufacturing
of the FC2 Product which caused any reduction in the FC2 Product sold.

5.19 Restrictive Provisions.

No Loan Party is a party to any agreement or contract or subject to any
restriction contained in its operative documents which would reasonably be
expected to have a Material Adverse Effect.

5.20 Labor Matters.

No Loan Party is subject to any labor or collective bargaining agreement. There
are no existing or threatened strikes, lockouts or other labor disputes
involving any Loan Party that singly or in the aggregate would reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of each Loan Party are not in violation in any material respect of the
Fair Labor Standards Act or any other applicable law, rule or regulation dealing
with such matters. Each Loan Party has fully and timely made any and all social
benefits and pension contributions and payments required to be made by such Loan
Party according to any applicable law or agreement.

5.21 Material Contracts.

Except for the agreements set forth on Schedule 5.21 (collectively, the
“Material Contracts”), as of the Closing Date there are no (i) employment
agreements covering the management of any Loan Party, (ii) collective bargaining
agreements or other labor agreements covering any employees of any Loan Party,
(iii) agreements for managerial or similar services to which any Loan Party is a
party or by which it is bound, (iv) agreements between any Loan Party and any of
its equity holders regarding any Loan Party, its assets or operations or any
investment therein, (v) patent licenses, trademark licenses, copyright licenses
or other lease or license agreements to which any Loan Party is a party, either
as lessor or lessee, or as licensor or licensee (other than widely-available
software subject to “shrink-wrap” or “click-through” software licenses), in each
case, relating to the FC2 Product and/or FC2 Intellectual Property,
(vi) distribution, marketing or supply agreements to which any Loan Party is a
party relating to the FC2 Product, (vii) customer agreements to which any Loan
Party is a party relating to the FC2 Product (in each case with respect to any
agreement of the type described in the preceding clauses (i), (iii), (iv), (v),
(vi) and (vii) requiring payments in the aggregate of more than (x) $250,000 in
any year relative to contracts relating to the FC2 Business and FC2 Product, and
(y) $2,000,000 relative to any other business or assets of the Loan Parties),
(viii) partnership agreements pursuant to which any Loan Party is a partner,
limited liability company agreements pursuant to which any Loan Party is a
member or manager, or joint venture agreements to which any Loan Party is a
party (in each case other than the applicable Loan Parties’ organizational
documents), (ix) real estate leases, or (x) any other agreements or instruments
to which any Loan Party is a party, in each case the breach, nonperformance or
cancellation

 

- 32 -



--------------------------------------------------------------------------------

of which, would reasonably be expected to have a Material Adverse Effect.
Schedule 5.21 sets forth, with respect to each real estate lease agreement to
which Borrower is a party as of the Closing Date, the address of the subject
property. The consummation of the transactions contemplated by the Loan
Documents will not give rise to a right of termination in favor of any party to
any Material Contract (other than a Loan Party) which would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

5.22 Compliance with Laws; Health Care Laws.

(a) Laws Generally. Each Loan Party is in compliance with, and is conducting and
has conducted its business and operations in material compliance with the
requirements of all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits except where the failure to be in compliance
would not reasonably be expected to have a Material Adverse Effect.

(b) Health Care Laws. Without limiting the generality of clause (a) above:

(i) No Loan Party is in violation of any of the Health Care Laws, except for any
such violation which would not reasonably be expected (either individually and
taken as a whole with any other violations) to have a Material Adverse Effect.

(ii) Each Loan Party(either directly or through one or more authorized third
parties) has (i) all licenses, consents, certificates, permits, authorizations,
approvals, franchises, registrations, qualifications and other rights from, and
has made all declarations and filings with, all applicable Governmental
Authorities and self-regulatory authorities (each, an “Authorization”) necessary
to engage in the buisness conducted by it, except for such Authorizations with
respect to which the failure to obtain would not reasonably be expected to have
a Material Adverse Effect, and (ii) no knowledge that any Governmental Authority
is considering limiting, suspending or revoking any such Authorization, except
where the limitation, suspension or revocation of such Authorization would not
reasonably be expected to have a Material Adverse Effect. All such
Authorizations are valid and in full force and effect and such Loan Party is in
material compliance with the terms and conditions of all such Authorizations and
with the rules and regulations of the regulatory authorities having jurisdiction
with respect to such Authorizations, except where failure to be in such
compliance or for an Authorization to be valid and in full force and effect
could not reasonably be expected to have a Material Adverse Effect.

(iii) Each Loan Party has received and maintains accreditation in good standing
and without limitation or impairment by all applicable accrediting
organizations, to the extent required with respect to the FC2 Business by
applicable law or regulation (including any foreign law or equivalent
regulation), except where the failure to be so accredited and in good standing
without limitation would not reasonably be expected to have a Material Adverse
Effect.

(iv) Except where any of the following would not reasonably be expected to have
a Material Adverse Effect, no Loan Party has been, or has been threatened to be,
(i) excluded from U.S. health care programs pursuant to 42 U.S.C. §1320(a)7 or
any related regulations, (ii) “suspended” or “debarred” from selling products to
the U.S. government or its agencies pursuant to the Federal Acquisition
Regulation, relating to debarment and suspension applicable to federal
government agencies generally (48 C.F.R. Subpart 9.4), or other applicable laws
or regulations, or (iii) made a party to any other action by any Governmental
Authority that may prohibit it from selling products to any governmental or
other purchaser pursuant to any federal, state or local laws or regulations.

 

- 33 -



--------------------------------------------------------------------------------

(v) No Loan Party has received any written notice from the FDA, CMS, or any
other Governmental Authority with respect to, nor to Borrower’s best knowledge
is there, any actual or threatened investigation, inquiry, or administrative or
judicial action, hearing, or enforcement proceeding by the FDA, CMS, or any
other Governmental Authority against any Loan Party regarding any violation of
applicable law, except for such investigations, inquiries, or administrative or
judicial actions, hearings, or enforcement proceedings which, individually and
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

5.23 Existing Indebtedness; Investments, Guarantees and Certain Contracts.

Borrower (a) has no outstanding Debt, except Debt under the Loan Documents and
Debt permitted under Section 7.1 hereof, and (b) does not own or hold any equity
or long-term debt investments in, or has any outstanding advances to or any
outstanding guarantees for the obligations of, or any outstanding borrowings
from, any other Person.

5.24 Affiliated Agreements.

Except as set forth on Schedule 7.7 and employment agreements entered into with
employees, managers, officers and directors from time to time in the ordinary
course of business, (i) there are no existing or proposed agreements,
arrangements, understandings or transactions between any Loan Party, on the one
hand, and such Loan Party’s members, managers, managing members, investors,
officers, directors, stockholders, other equity holders, employees, or
Affiliates or any members of their respective families, on the other hand (other
than other Loan Parties), and (ii) to Borrower’s knowledge, none of the
foregoing Persons are directly or indirectly, indebted to or have any direct or
indirect ownership or voting interest in, any Affiliate of any Loan Party or any
Person with which any Loan Party has a business relationship or which competes
with any Loan Party (except that any such Persons may own equity interests in
Borrower or in (but not exceeding two percent (2%) of the outstanding equity
interests of) any publicly traded company that may compete with Loan Parties).

5.25 Names; Locations of Offices, Records and Collateral; Deposit Accounts.

No Loan Party has conducted business under or used any name (whether corporate,
partnership or assumed) in the last five (5) years other than such names set
forth on Schedule 5.25A. Each Loan Party is the sole owner(s) of all of its
respective names listed on Schedule 5.25A, and any and all business done and
invoices issued in such names are such Loan Party’s sales, business and
invoices. Each Loan Party maintains respective places of business only at the
locations set forth on Schedule 5.25B, and all books and records of Loan Parties
relating to or evidencing the Collateral are located in and at such locations
(other than (i) Deposit Accounts, (ii) Collateral in the possession of Agent,
for the benefit of Lenders, and (iii) other locations disclosed to Agent from
time to time in writing). Schedule 7.14 lists all of Borrower’s Deposit Accounts
as of the Closing Date.

5.26 Non-Subordination.

The payment and performance of the Obligations by Loan Parties are not
subordinated in any way to any other obligations of such Loan Parties or to the
rights of any other Person.

5.27 Broker’s or Finder’s Commissions.

Except as set forth in Schedule 5.27, no broker’s, finder’s or placement fee or
commission will be payable to any broker or agent engaged by any Loan Party or
any of its officers, directors or agents with respect to the Loan or the
transactions contemplated by this Agreement except for

 

- 34 -



--------------------------------------------------------------------------------

fees payable to Agent and Lenders. Borrower agrees to indemnify Agent and each
Lender and hold each harmless from and against any claim, demand or liability
for broker’s, finder’s or placement fees or similar commissions, whether or not
payable by Borrower, alleged to have been incurred in connection with such
transactions, other than any broker’s or finder’s fees payable to Persons
engaged by Agent and/or Lenders.

5.28 Anti-Terrorism; OFAC.

(a) No Loan Party nor any Person controlling or controlled by a Loan Party, nor,
to Borrower’s knowledge, any Person having a beneficial interest in a Loan
Party, nor any Person for whom a Loan Party is acting as agent or nominee in
connection with this transaction (1) is a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001, Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (2) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such Person in any manner violative of Section 2 of such executive order, or
(3) is a Person on the list of Specially Designated Nationals and Blocked
Persons or is in violation of the limitations or prohibitions under any other
OFAC regulation or executive order.

(b) No part of the proceeds of the Loan will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

5.29 Security Interest.

Each Loan Party has full right and power to grant to Agent, for the benefit of
itself and the other Lenders, a perfected, first priority (subject to Permitted
Liens) security interest and Lien on the Collateral pursuant to this Agreement
and the other Loan Documents, as applicable, subject to the following sentence.
Upon the execution and delivery of this Agreement and the other Loan Documents,
and upon the filing of the necessary financing statements and/or appropriate
filings and/or delivery of the necessary certificates evidencing any equity
interest, control and/or possession, as applicable, without any further action,
Agent will have a good, valid and first priority (subject to Permitted Liens)
perfected Lien and security interest in the Collateral, for the benefit of
Lenders. Borrower is not party to any agreement, document or instrument that
conflicts with this Section 5.29.

5.30 Survival.

Borrower hereby makes the representations and warranties contained herein with
the knowledge and intention that Agent and Lenders are relying and will rely
thereon. All such representations and warranties will survive the execution and
delivery of this Agreement, the closing and the making of the Loans.

Section 6 Affirmative Covenants.

Until all Obligations have been Paid in Full, Borrower agrees that, unless at
any time Agent shall otherwise expressly consent in writing, it will:

 

- 35 -



--------------------------------------------------------------------------------

6.1 Information.

Furnish to Agent (which shall furnish to each Lender):

6.1.1 Annual Report.

Promptly when available and in any event within ninety (90) days after the close
of each Fiscal Year: (a) a copy of the annual audited report of Borrower and its
Subsidiaries for such Fiscal Year, including therein (i) a consolidated and
consolidating balance sheet and statement of earnings and cash flows of Borrower
and its Subsidiaries as at the end of and for such Fiscal Year, certified
without qualification (except for qualifications relating to changes in
accounting principles or practices reflecting changes in GAAP and required or
approved by Borrower’s independent certified public accountants) by independent
auditors of recognized standing selected by Borrower and reasonably acceptable
to Agent, and (ii) a comparison with the previous Fiscal Year; and (b) upon
Agent’s reasonable request, a consolidated and consolidating balance sheet of
Borrower and its Subsidiaries as of the end of such Fiscal Year and consolidated
and consolidating statements of earnings and cash flows for Borrower and its
Subsidiaries for such Fiscal Year, together with a comparison of actual results
for such Fiscal Year with the budget for such Fiscal Year, each certified by the
chief financial officer or another executive officer of Borrower.

6.1.2 Interim Reports.

(a) Promptly when available and in any event within forty-five (45) days after
the end of each Fiscal Quarter, unaudited consolidated and consolidating balance
sheets of Borrower and its Subsidiaries as of the end of such Fiscal Quarter,
together with consolidated and consolidating statements of earnings and cash
flows for such Fiscal Quarter and for the period beginning with the first day of
such Fiscal Year and ending on the last day of such Fiscal Quarter, together
with a comparison with the corresponding period of the previous Fiscal Year and
a comparison with the budget for such period of the current Fiscal Year (which
may be in preliminary form), certified by the chief financial officer or other
executive officer of Borrower.

(b) Together with each such quarterly report to be delivered pursuant to clause
(a) above, Borrower shall provide to Agent (i) a written statement of Borrower’s
management in setting forth a summary discussion of Borrower’s financial
condition, changes in financial condition and results of operations, and
(ii) updated Schedules to this Agreement, as applicable, setting forth any
changes to the disclosures set forth in such schedules as most recently provided
to Agent or, as applicable, a written statement of Borrower’s management stating
that there have been no changes to such disclosures as most recently provided to
Agent.

6.1.3 Revenue-Based Payment Reconciliation.

As soon as available but not later than five (5) Business Days prior to each
Payment Date, Borrower shall furnish to Agent, a report, in form reasonably
acceptable to Agent, reconciling in each geographic territory where the Borrower
operates, the Net Sales, Royalties, and all other revenue arising from the FC2
Product reported by Borrower to Agent during any reporting period to the Product
Revenue reported by Borrower hereunder for such period and the amount of
Revenue-Based Payment(s) made by Borrower in connection with such period(s).

 

- 36 -



--------------------------------------------------------------------------------

6.1.4 Compliance Certificate.

Contemporaneously with the furnishing of a copy of each annual audit report
pursuant to Section 6.1.1 and each set of quarterly statements pursuant to
Section 6.1.2, a duly completed Compliance Certificate, with appropriate
insertions, dated the date of delivery and corresponding to such annual report
or such quarterly statements, and signed by the chief financial officer (or
other executive officer) of Borrower, containing a computation showing
compliance with Section 7.13 and a statement to the effect that such officer has
not become aware of any Event of Default or Default that exists or, if there is
any such event, describing it and the steps, if any, being taken to cure it.

6.1.5 Reports to Governmental Authorities and Shareholders.

To the extent not publicly available on the SEC’s EDGAR system, or any successor
thereto, promptly upon the filing or sending thereof, copies of (a) all regular,
periodic or special reports of each Loan Party filed with any Governmental
Authority relative to the FC2 Business, (b) all registration statements (or such
equivalent documents) of each Loan Party filed with any Governmental Authority
and (c) all proxy statements or other communications made to the holders of
Borrower’s Equity Interests generally.

6.1.6 Notice of Default; Litigation.

Promptly upon becoming aware of any of the following, written notice describing
the same and the steps being taken by Borrower or the applicable Loan Party
affected thereby with respect thereto:

(a) the occurrence of an Event of Default;

(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by Borrower to Lenders which has been instituted or, to the
knowledge of Borrower, is threatened in writing against Borrower or any other
Loan Party or to which any of the properties of any thereof is subject, which in
any case if adversely determined would reasonably be expected to have a Material
Adverse Effect;

(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 303(k) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that Borrower or any other
Loan Party furnish a bond or other security to the PBGC or such Pension Plan, or
the occurrence of any event with respect to any Pension Plan or Multiemployer
Pension Plan which could result in the incurrence by any member of the
Controlled Group of any material liability, fine or penalty (including any claim
or demand for withdrawal liability or partial withdrawal from any Multiemployer
Pension Plan), or any material increase in the contingent liability of Borrower
or any other Loan Party with respect to any post-retirement welfare plan
benefit, or any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of an excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the IRC, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent;

(d) any cancellation or material adverse change in any insurance maintained by
Borrower or any other Loan Party affecting the FC2 Business;

 

- 37 -



--------------------------------------------------------------------------------

(e) any other event (including (i) any violation of any law, including any
Environmental Law, or the assertion of any Environmental Claim or (ii) the
enactment or effectiveness of any law, rule or regulation) which would
reasonably be expected to have a Material Adverse Effect; or

(f) to the extent that it would reasonably be expected to result in a Material
Adverse Effect (i) any suspension, revocation, cancellation or withdrawal of an
Authorization required for the FC2 Business, is threatened or there is any basis
for believing that such Authorization will not be renewable upon expiration or
will be suspended, revoked, cancelled or withdrawn, (ii) Borrower or any other
Loan Party enters into any consent decree or order pursuant to any Health Care
Law and Regulation, or becomes a party to any judgment, decree or judicial or
administrative order pursuant to any Health Care Law, (iii) receipt of any
written notice or other written communication from the FDA, CMS, or any other
applicable Governmental Authority alleging non-compliance with CLIA or any other
applicable Health Care Law, (iv) the occurrence of any violation of any Health
Care Law by Borrower or any of the other Loan Parties in the development or
provision of Services, and record keeping and reporting to the FDA or CMS that
could reasonably be expected to require or lead to an investigation, corrective
action or enforcement, regulatory or administrative action, (v) the occurrence
of any civil or criminal proceedings relating to Borrower or any of the other
Loan Parties or any of their respective employees, which involve a matter within
or related to the FDA’s or CMS’ jurisdiction, (vi) any officer, employee or
agent of Borrower or any of the other Loan Parties is convicted of any crime or
has engaged in any conduct for which debarment is mandated or permitted by 21
U.S.C. § 335a, or (vii) any officer, employee or agent of Borrower or any of the
other Loan Parties has been convicted of any crime or engaged in any conduct for
which such Person could be excluded from participating in any federal,
provincial, state or local health care programs under Section 1128 of the Social
Security Act or any similar law or regulation.

6.1.7 Management Report.

Promptly upon receipt thereof, copies of all detailed financial and management
reports submitted to Borrower or any other Loan Party by independent auditors in
connection with each annual or interim audit made by such auditors of the books
of Borrower or any other Loan Party.

6.1.8 Projections.

As soon as practicable, and in any event not later than thirty (30) days after
the commencement of each Fiscal Year, financial projections on a monthly basis
of the marketing expenses, revenues and EBITDA for Borrower for such Fiscal Year
prepared in a manner consistent with the projections delivered by Borrower to
Agent prior to the Closing Date or otherwise in a manner reasonably satisfactory
to Agent, accompanied by a certificate of a chief financial officer (or other
executive officer) of Borrower on behalf of Borrower to the effect that (a) such
projections were prepared by them in good faith, (b) Borrower believes that it
has a reasonable basis for the assumptions contained in such projections and
(c) such projections have been prepared in accordance with such assumptions.

6.1.9 Updated Schedules to Guarantee and Collateral Agreement.

Contemporaneously with the furnishing of each annual audit report pursuant to
Section 6.1.1, updated versions of the Schedules to the Guarantee and Collateral
Agreement showing information as of the date of such audit report (it being
agreed and understood that this requirement shall be in addition to the notice
and delivery requirements set forth in the Guarantee and Collateral Agreement).

 

- 38 -



--------------------------------------------------------------------------------

6.1.10 Other Information.

Promptly, upon receipt by Borrower and from time to time as Agent reasonably
requests, Borrower shall deliver or shall cause to be delivered to Agent:

(a) copies of notice of termination or other material notice in relation to any
Material Contract;

(b) such other information concerning Borrower and any other Loan Party as Agent
may reasonably request;

(c) copies of all material communication as well as other material documents
received by Loan Parties or any of their Subsidiaries from the FDA, CMS, DEA, or
any other similar Governmental Authority concerning the FC2 Product; and

(d) as requested by Agent from time to time, such information evidencing
Borrower’s compliance with Section 7.13.1 hereof as Agent may reasonably
request.

6.2 Books; Records; Inspections.

Keep, and cause each other Loan Party to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP; permit, and cause each other Loan
Party to permit (at any reasonable time and with reasonable notice), Agent or
any representative thereof to, no more often than once on an annual basis prior
to the occurrence of an Event of Default, inspect the properties and operations
of Borrower or any other Loan Party; and permit, and cause each other Loan Party
to permit, at any reasonable time and with reasonable notice (or at any time
without notice if an Event of Default exists), Agent (accompanied by any Lender)
or any representative thereof to visit any or all of its offices, to discuss its
financial matters with its officers and its independent auditors (and Borrower
hereby authorizes such independent auditors to discuss such financial matters
with any Lender or Agent or any representative thereof), and to examine (and, at
the expense of Borrower or the applicable Loan Party, photocopy extracts from)
any of its books or other records; and permit, and cause each other Loan Party
to permit, (at any reasonable time and with reasonable notice) Agent and its
representatives to inspect the Collateral and other tangible assets of Borrower
or Loan Party, solely as related to the FC2 Product to perform appraisals of the
equipment of Borrower or Loan Party, and to inspect, audit, check and make
copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to
any Collateral.

6.3 Conduct of Business; Maintenance of Property; Insurance.

(a) Borrower shall, and shall cause each other Loan Party to, (i) conduct its
business substantially in accordance with its current business practices,
(ii) engage principally in the same or similar lines of business substantially
as heretofore conducted and lines of business ancillary thereto,, (iii) collect
the Royalties in the ordinary course of business, (iv) maintain all of its
Collateral used or useful in the FC2 Business in good repair, working order and
condition (normal wear and tear excepted and except as may be disposed of in the
ordinary course of business and in accordance with the terms of the Loan
Documents), (v) from time to time to make all necessary repairs, renewals and
replacements to the Collateral; (vi) maintain and keep in full force and effect
all material Permits relative to the FC2 Business and qualifications to do
business and good standing in its jurisdiction of formation and each other
jurisdiction in which the ownership or lease of property or the nature of the
FC2 Business makes such Permits or qualification necessary and in which failure
to maintain such Permits or qualification could

 

- 39 -



--------------------------------------------------------------------------------

reasonably be expected to be, have or result in a Material Adverse Effect;
(vii) remain in good standing and maintain operations in all jurisdictions in
which it is currently located, except where the failure to remain in good
standing or maintain operations would not reasonably be expected to be, have or
result in a Material Adverse Effect, and (viii) maintain, comply with and keep
in full force and effect all FC2 Intellectual Property and Permits necessary to
conduct the FC2 Business, except in each case where the failure to maintain,
comply with or keep in full force and effect could not reasonably be expected to
be, have or result in a Material Adverse Effect.

(b) [Reserved].

(c) Borrower shall maintain, and cause each other Loan Party to maintain, with
responsible insurance companies, such insurance coverage as shall be required by
all laws, governmental regulations and court decrees and orders applicable to it
and such other insurance, to such extent and against such hazards and
liabilities, as is customarily maintained by Persons operating in similar
businesses and in the same geographical region as Borrower in form, substance,
and amounts acceptable to Agent in its reasonable discretion; provided that in
any event, such insurance shall, unless the Agent otherwise agrees, insure
against all risks and liabilities of the type insured against as of the Closing
Date and shall have insured amounts no less than, and deductibles no higher
than, those amounts provided for as of the Closing Date. Upon request of Agent
or any Lender (which request, absent the occurrence of an Event of Default,
shall not be made more than once in any period of twelve months), Borrower shall
furnish to Agent or such Lender a certificate setting forth in reasonable detail
the nature and extent of all insurance maintained by Borrower and each other
Loan Party. Borrower shall cause each issuer of an insurance policy to provide
Agent with an endorsement (x) showing Agent as a lender’s loss payee with
respect to each policy of property or casualty insurance and naming Agent as an
additional insured with respect to each policy of liability insurance promptly
upon request by Agent, (y) providing that the insurance carrier will endeavor to
give at least thirty (30) days’ prior written notice to Borrower and Agent (or
ten (10) days’ prior written notice if the Agent consents to such shorter
notice) before the termination or cancellation of the policy prior to the
expiration thereof and (z) reasonably acceptable in all other respects to Agent.

(d) Unless Borrower provides Agent with evidence of the continuing insurance
coverage required by this Agreement, Agent (upon reasonable advance notice to
Borrower) may purchase insurance at Borrower’s expense to protect Agent’s and
Lenders’ interests in the Collateral. This insurance shall protect Borrower’s
and each other Loan Party’s interests. The coverage that Agent purchases shall
pay any claim that is made against Borrower or any other Loan Party in
connection with the Collateral. Borrower may later cancel any insurance
purchased by Agent, but only after providing Agent with evidence that Borrower
has obtained the insurance coverage required by this Agreement. If Agent
purchases insurance for the Collateral, as set forth above, Borrower will be
responsible for the reasonable costs of that insurance, including interest and
any other charges that may be imposed with the placement of the insurance, until
the effective date of the cancellation or expiration of the insurance, and such
costs of the insurance may be added to the principal amount of the Loans owing
hereunder.

6.4 Compliance with Laws; Payment of Taxes and Liabilities.

(a) Comply, and cause each other Loan Party to comply, in all material respects
with all applicable laws, rules, regulations, decrees, orders, judgments,
licenses and permits, except where failure to comply would not reasonably be
expected to have a Material Adverse Effect; (b) without limiting clause
(a) above, ensure, and cause each other Loan Party to ensure, that no person who
Controls a Loan Party is (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by OFAC, and/or any other similar lists
maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a Person designated under Section 1(b), (c) or (d) or
Executive Order No.

 

- 40 -



--------------------------------------------------------------------------------

13224 (September 23, 2001), any related enabling legislation or any other
similar Executive Orders; (c) without limiting clause (a) above, comply and
cause each other Loan Party to comply, with all applicable Bank Secrecy Act and
anti-money laundering laws and regulations, (d) file, or cause to be filed, all
federal, state, foreign and other tax returns and reports required by law to be
filed by any Loan Party, and (e) pay, and cause each other Loan Party to pay,
prior to delinquency, all foreign, federal, state and other taxes and other
material governmental charges against it or any of its property, as well as
material claims of any kind which, if unpaid, could become a Lien (other than a
Permitted Lien) on any of its property; provided that the foregoing shall not
require Borrower or any other Loan Party to pay any such tax, charge or claim so
long as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP. For purposes of this Section 6.4, “Control”
shall mean, when used with respect to any Person, (x) the direct or indirect
beneficial ownership of fifty-one percent (51%) or more of the outstanding
Equity Interests of such Person or (y) the power to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

6.5 Maintenance of Existence.

Maintain and preserve, and (subject to Section 7.4) cause each other Loan Party
to maintain and preserve, (a) its existence and good standing in the
jurisdiction of its organization and (b) its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary, other than any such jurisdiction where the failure to
be qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect.

6.6 Employee Benefit Plans.

Except to the extent that failure to do so would not be reasonably expected to
result in (a) a Material Adverse Effect or (b) liability in excess of $250,000
of any Loan Party, maintain, and cause each other Loan Party to maintain, each
Pension Plan (if any) in substantial compliance with all applicable requirements
of law and regulations.

6.7 Environmental Matters.

Except to the extent the failure to do so would not be reasonably expected to
result in a Material Adverse Effect, if any release or disposal of Hazardous
Substances shall occur or shall have occurred on any real property or any other
assets of Borrower or any other Loan Party, cause, or direct the applicable Loan
Party to cause, the prompt containment and removal of such Hazardous Substances
and the remediation of such real property or other assets as is necessary to
comply in all material respects with all Environmental Laws and to preserve the
value of such real property or other assets. Without limiting the generality of
the foregoing, except to the extent the failure to do so would not be reasonably
expected to result in a Material Adverse Effect, Borrower shall, and shall cause
each other Loan Party to, comply with each valid Federal or state judicial or
administrative order requiring the performance at any real property by Borrower
or any other Loan Party of activities in response to the release or threatened
release of a Hazardous Substance.

6.8 Further Assurances.

Take, and cause each other Loan Party to take, such actions as are necessary or
as Agent or the Required Lenders may reasonably request from time to time to
ensure that the Obligations of Borrower and each other Loan Party under the Loan
Documents are secured by a perfected Lien in favor of Agent (subject only to the
Permitted Liens) on substantially all of the assets of Borrower related to the
FC2 Product and guaranteed by all the Loan Parties, as applicable, in each case
including (a) the

 

- 41 -



--------------------------------------------------------------------------------

execution and delivery of guaranties, security agreements, pledge agreements,
mortgages, deeds of trust, financing statements and other documents, and the
filing or recording of any of the foregoing; (b) the delivery of certificated
securities (if any) and other Collateral with respect to which perfection is
obtained by possession but excluding (i) the requirement for the Loan Parties to
execute and deliver leasehold mortgages, and (ii) any other Excluded Collateral
as defined in the Guarantee and Collateral Agreement; and (c) using commercially
reasonable efforts to obtain and deliver executed Collateral Access Agreements
in relation to any foreign and domestic location where a material portion of the
Collateral is held or otherwise stored from time to time.

6.9 Compliance with Health Care Laws.

(a) Without limiting or qualifying Section 6.4 or any other provision of this
Agreement, Borrower will comply, and will cause each other Loan Party to comply,
in all material respects with all applicable Health Care Laws relating to the
operation of such Person’s business, except where failure to comply would not
reasonably be expected to have a Material Adverse Effect.

(b) Borrower will, and will cause each other Loan Party to:

(i) Keep in full force and effect all Authorizations required to operate such
Person’s FC2 Business under applicable Health Care Laws and maintain any other
qualifications necessary to conduct, arrange for, administer, provide services
in connection with or receive payment for all applicable Services, except to the
extent such failure to keep in full force and effect or maintain would not
reasonably be expected to have a Material Adverse Effect.

(ii) Promptly furnish or cause to be furnished to the Agent, with respect to
matters that could reasonably be expected to have a Material Adverse Effect,
(w) copies of all material reports of investigational/inspectional observations
issued to and received by the Loan Parties or any of their Subsidiaries, and
issued by any Governmental Authority relating to such Person’s FC2 Business,
(x) copies of all material establishment investigation/inspection reports
(including, but not limited to, FDA Form 483’s) issued to and received by Loan
Parties or any of their Subsidiaries and issued by any Governmental Authority
relating to such Person’s FC2 Business, (y) copies of all material warnings and
material untitled letters as well as other material documents received by Loan
Parties or any of their Subsidiaries from the FDA, CMS, DEA, or any other
Governmental Authority relating to or arising out of the conduct applicable to
the FC2 Business of the Loan Parties or any of their Subsidiaries that asserts
past or ongoing lack of compliance with any Health Care Law or any other
applicable foreign, federal, state or local law or regulation of similar import
and (z) notice of any material investigation or material audit or similar
proceeding by the FDA, DEA, CMS, or any other Governmental Authority relating to
such Person’s FC2 Business.

(iii) Promptly furnish or cause to be furnished to the Agent, with respect to
matters that would reasonably be expected to have a Material Adverse Effect, (in
such form as may be reasonably required by Agent) copies of all non-privileged,
reports, correspondence, pleadings and other communications relating to any
matter that could lead to the loss, revocation or suspension (or threatened
loss, revocation or suspension) of any material Authorization or of any material
qualification of any Loan Party or Subsidiary; provided that any internal
reports to a Person’s compliance “hot line” which are promptly investigated and
determined to be without merit need not be reported.

 

- 42 -



--------------------------------------------------------------------------------

(iv) Promptly furnish or cause to be furnished to the Agent notice of all
material fines or penalties imposed by any Governmental Authority under any
Health Care Law against any Loan Party or any of its Subsidiaries.

(v) Promptly furnish or cause to be furnished to the Agent notice of all
material allegations by any Governmental Authority (or any agent thereof) of
fraudulent activities of any Loan Party or any of its Subsidiaries in relation
to the provision of clinical research or related services.

Notwithstanding anything to the contrary in any Loan Document, no Loan Party or
any of its Subsidiaries shall be required to furnish to Agent or any Lender
patient-related or other information, the disclosure of which to Agent or such
Lender is prohibited by any applicable law.

6.10 Cure of Violations.

If there shall occur any breach of Section 6.9, Borrower shall take such
commercially reasonable action as is necessary to validly challenge or otherwise
appropriately respond to such fact, event or circumstance within any timeframe
required by applicable Health Care Laws, and shall thereafter diligently pursue
the same.

6.11 Corporate Compliance Program.

Maintain, and will cause each other Loan Party to maintain on its behalf, a
corporate compliance program reasonably acceptable to Agent. Until the
Obligations have been Paid in Full, Borrower will modify such corporate
compliance program from time to time (and cause the other Loan Parties and their
Subsidiaries to modify their respective corporate compliance programs) as may be
reasonable to attempt to ensure continuing compliance in all material respects
with all material applicable laws, ordinances, rules, regulations and
requirements (including, in all applicable material respects, any material
Health Care Laws). Borrower will permit Agent and/or any of its outside
consultants to review such corporate compliance programs from time to time upon
reasonable notice and during normal business hours of Borrower.

6.12 Payment of Debt.

Except as otherwise prescribed in the Loan Documents, Borrower shall pay,
discharge or otherwise satisfy when due and payable (subject to applicable grace
periods and, in the case of trade payables, to ordinary course of payment
practices) all of its material obligations and liabilities, except when the
amount or validity thereof is being contested in good faith by appropriate
proceedings and appropriate reserves shall have been made in accordance with
GAAP consistently applied.

Section 7 Negative Covenants.

Until all Obligations have been Paid in Full, Borrower agrees that, unless at
any time Agent shall otherwise expressly consent in writing, in its sole
discretion, it will:

7.1 Debt.

Not create, incur, assume or suffer to exist any Debt, except:

(a) Obligations under this Agreement and the other Loan Documents;

 

- 43 -



--------------------------------------------------------------------------------

(b) Debt of the Borrower existing on the Closing Date and described on Schedule
7.1;

(c) Debt secured by Liens on assets not constituting Collateral, subject to an
intercreditor agreement, in form and substance acceptable to Agent;

(d) Debt secured by Liens permitted by Section 7.2(b), Section 7.2(d), or
Section 7.2(e) and extensions, renewals and re-financings thereof; provided that
the aggregate amount of all such Debt permitted under Section 7.2(d) at any time
outstanding shall not exceed $100,000;

(e) Debt with respect to any Hedging Obligations incurred for bona fide hedging
purposes and not for speculation;

(f) Debt (i) arising from customary agreements for indemnification related to
sales of goods, licensing of intellectual property or adjustment of purchase
price or similar obligations in any case incurred in connection with the
acquisition or disposition of any business or assets otherwise permitted
hereunder, (ii) representing deferred compensation to employees of Borrower
incurred in the ordinary course of business, or (iii) representing customer
deposits and advance payments received in the ordinary course of business from
customers for goods purchased in the ordinary course of business;

(g) Debt with respect to cash management obligations and other Debt in respect
of automatic clearing house arrangements, netting services, overdraft protection
and similar arrangements, in each case incurred in the ordinary course of
business;

(h) Debt incurred in connection with surety bonds, performance bonds or letters
of credit for worker’s compensation, unemployment compensation and other types
of social security and otherwise in the ordinary course of business or referred
to in Section 7.2(e);

(i) [Reserved]; and

(j) unsecured Debt (which for further clarity shall exclude accounts payable and
other current liabilities incurred by Borrower in the ordinary course of
business), in addition to the Debt listed above, in an aggregate outstanding
amount not at any time exceeding $100,000.

7.2 Liens.

Not create or permit to exist any Lien on any of its real or personal
properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:

(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being diligently contested in good faith
by appropriate proceedings and, in each case, for which it maintains adequate
reserves in accordance with GAAP and with respect to which no execution or other
enforcement has occurred;

(b) Liens arising in the ordinary course of business (including without
limitation (i) Liens of carriers, warehousemen, mechanics, landlords and
materialmen and other similar Liens imposed by law and (ii) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods, (iii) Liens securing
liability for reimbursement or indemnification obligations of the Borrower to
insurance carriers providing insurance to the Borrower or any Subsidiary arising
by virtue of deposits and (iv) Liens incurred in connection with worker’s
compensation, unemployment compensation and other types of social security

 

- 44 -



--------------------------------------------------------------------------------

(excluding Liens arising under ERISA that secure an amount in excess of
$250,000) or in connection with surety bonds, bids, tenders, performance bonds,
trade contracts not for borrowed money, licenses, statutory obligations and
similar obligations) for sums not overdue or being diligently contested in good
faith by appropriate proceedings and not involving any deposits or advances or
borrowed money or the deferred purchase price of property or services and, in
each case, for which it maintains adequate reserves in accordance with GAAP and
with respect to which no execution or other enforcement of which is effectively
stayed;

(c) Liens existing on the date hereof and listed on Schedule 7.2;

(d) (i) Liens arising in connection with Capital Leases (and attaching only to
the property being leased), (ii) Liens on any property securing debt incurred
for the purpose of financing all or any part of the cost of acquiring or
improving such property; provided that any such Lien attaches to such property
within ninety (90) days of the acquisition or improvement thereof and attaches
solely to the property so acquired or improved, and (iii) the replacement,
extension or renewal of a Lien permitted by one of the foregoing clauses (i) or
(ii) in the same property subject thereto arising out of the extension, renewal
or replacement of the Debt secured thereby (without increase in the amount
thereof);

(e) Liens relating to litigation bonds and attachments, appeal bonds, judgments
and other similar Liens arising in connection with any judgment or award that is
not an Event of Default hereunder;

(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of Borrower;

(g) Liens arising under the Loan Documents;

(h) any interest or title of a licensor, sublicensor, lessor or sublessor under
any license, lease, sublicense or sublease agreement entered into in the normal
course of business, only to the extent limited to the item licensed or leased;

(i) (i) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) customary set off
rights of deposit banks with respect to deposit accounts maintained at such
deposit banks or which are contained in standard agreements for the opening of
an account with a bank;

(j) Liens arising from precautionary filings of financing statements under the
Uniform Commercial Code or similar legislation of any applicable jurisdiction in
respect of operating leases permitted hereunder and entered into by Borrower in
the ordinary course of business;

(k) Liens attaching to cash earnest money deposits in connection with any letter
of intent or purchase agreement permitted hereunder or indemnification other
post-closing escrows or holdbacks;

(l) Liens incurred with respect to Hedging Obligations incurred for bona fide
hedging purposes and not for speculation; and

(m) Liens on assets not constituting Collateral subject to an intercreditor
agreement, in form and substance acceptable to Agent.

 

- 45 -



--------------------------------------------------------------------------------

7.3 Dividends; Redemption of Equity Interests.

Not (a) declare, pay or make any dividend or distribution on any Equity
Interests or other securities or ownership interests, (b) apply any of its
funds, property or assets to the acquisition, redemption or other retirement of
any Equity Interests or other securities or interests or of any options to
purchase or acquire any of the foregoing, (c) otherwise make any payments,
dividends or distributions to any member, manager, managing member, stockholder,
director or other equity owner in such Person’s capacity as such other than in
compliance with Section 7.7 hereof, or (d) make any payment of any management,
service or related or similar fee to any Affiliate or holder of Equity Interests
of Borrower other than in compliance with Section 7.7 hereof.

7.4 Mergers; Consolidations; Asset Sales.

(a) Not sell, transfer, dispose of, convey, lease or license any of its real or
personal property assets relating to the FC2 Product or Equity Interests of any
of its Subsidiaries, except for (i) sales of FC2 Product inventory in the
ordinary course of business, (ii) transfers, destruction or other disposition of
obsolete or worn-out assets in the ordinary course of business and (iii) any
other sales and dispositions of assets (excluding sales of inventory described
in clause (i) above) for at least fair market value (as determined by the Board
of Directors of Borrower) so long as the net book value of all assets sold or
otherwise disposed of in any Fiscal Year does not exceed $250,000 with respect
to sales and dispositions made pursuant to this clause (iii), (iv) [reserved],
(v) leases, licenses, subleases and sublicenses entered into in the ordinary
course of business, (vi) sales and exchanges of Cash Equivalent Investments to
the extent otherwise permitted hereunder, (vii) Liens expressly permitted under
Section 7.2 and transactions expressly permitted by clause (a) or Section 7.10,
(viii) sales or issuances of Equity Interests by Borrower, (ix) [reserved], (x)
dispositions in the ordinary course of business consisting of the abandonment of
intellectual property rights which, in the reasonable good faith determination
of Borrower, are not material to the conduct of the business of Borrower,
(xi) [reserved], (xii) a disposition which constitutes an insured event or
pursuant to a condemnation, “eminent domain” or similar proceeding, and
(xiii) exchanges of existing equipment for new equipment that is substantially
similar to the equipment being exchanged and that has a value equal to or
greater than the equipment being exchanged. For the avoidance of doubt, the
foregoing provisions of this Section 7.4(a) shall not restrict or limit any
sale, transfer or other disposition of any assets of the Borrower and its
Subsidiaries which are not related to the FC2 Business.

(b) Notwithstanding any provision in this Agreement or any other Loan Documents
to the contrary, the prior consent of Agent shall not be required in connection
with the licensing or sublicensing of FC2 Intellectual Property pursuant to
collaborations, licenses or other strategic transactions with third parties
executed (i) in the ordinary course of Borrower’s business, (ii) on an
arms-length basis and (iii) so long as no Event of Default has occurred and is
continuing.

7.5 Modification of Organizational Documents.

Not permit the charter, by-laws or other organizational documents of Borrower or
any other Loan Party to be amended or modified in any way which could reasonably
be expected to materially and adversely affect the interests of Agent or any
Lender. An amendment to Borrower’s certificate of incorporation to increase
Borrower’s authorized capital stock shall not be deemed to adversely affect the
interests of Agent or any Lender.

 

- 46 -



--------------------------------------------------------------------------------

7.6 Use of Proceeds.

Use the proceeds of the Loans solely for working capital, for fees and expenses
related to the negotiation, execution, delivery and closing of this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby and for other general business purposes of Borrower and its Affiliates,
and not use any proceeds of any Loan or permit any proceeds of any Loan to be
used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of “purchasing or carrying” any Margin Stock.

7.7 Transactions with Affiliates.

Not, and not permit any other Loan Party to, enter into, or cause, suffer or
permit to exist any transaction, arrangement or contract with any of its other
Affiliates, which is on terms which are less favorable than are obtainable from
any Person which is not one of its Affiliates, other than (i) reasonable
compensation and indemnities to, benefits for, reimbursement of expenses of, and
employment arrangements with, officers, employees and directors in the ordinary
course of business, (ii) transactions among Loan Parties and (iii) transactions
pursuant to agreements in existence on the Closing Date and set forth on
Schedule 7.7.

7.8 Inconsistent Agreements.

Not, and not permit any other Loan Party to, enter into any agreement containing
any provision which would (a) be violated or breached by any borrowing by
Borrower hereunder or by the performance by Borrower or any other Loan Party of
any of its Obligations hereunder or under any other Loan Document, (b) prohibit
Borrower or any other Loan Party from granting to Agent and Lenders a Lien on
any of the Collateral or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any other Loan Party to (i) pay
dividends or make other distributions to, or pay any Debt owed to Borrower,
(ii) make loans or advances to Borrower or (iii) transfer any of its assets or
properties to Borrower or any other Loan Party, other than, in the cases of
clauses (b) and (c), (A) restrictions or conditions imposed by any agreement
relating to purchase money Debt, Capital Leases and other secured Debt or to
leases and licenses permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Debt or the
property leased or licensed, (B) customary provisions in leases and other
contracts restricting the assignment thereof, (C) restrictions and conditions
imposed by law, and (D) those arising under any Loan Document.

7.9 Business Activities.

Not engage in any line of business other than the businesses engaged in on the
Closing Date and businesses reasonably related thereto. Not issue any Equity
Interest other than (a) Equity Interests of Borrower that do not require any
cash dividends or other cash distributions to be made prior to the Obligations
being Paid in Full, or (b) any issuance of directors’ qualifying shares as
required by applicable law.

7.10 Investments.

Not make or permit to exist any Investment in any other Person, except the
following:

(a) Cash and Cash Equivalent Investments;

(b) bank deposits in the ordinary course of business;

 

- 47 -



--------------------------------------------------------------------------------

(c) Investments (including Acquisitions) which do not relate to the FC2
Business;

(d) [Reserved];

(e) Hedging Obligations permitted under Section 7.1(d);

(f) lease, utility and other similar deposits made in the ordinary course of
business and trade credit extended in the ordinary course of business;

(g) Investments consisting of the non-cash portion of the consideration received
in respect of Dispositions permitted hereunder;

(h) Investments permitted by Borrower as a result of the receipt of insurance
and/or condemnation proceeds in accordance with the Loan Documents; and

(i) Investments (i) received as a result of the bankruptcy or reorganization of
any Person or taken in settlement of or other resolution of claims or disputes
or (ii) in securities of customers and suppliers received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and bona
fide disputes with, customers and suppliers, and, in each case, extensions,
modifications and renewals thereof.

7.11 Restriction of Amendments to Certain Documents.

Without the Agent’s prior written consent, not, nor permit any Loan Party to,
assign any of its rights or obligations under any Material Contracts relating to
the FC2 Business (or any replacements thereof) set forth on Schedule 7.11 hereto
(as such schedule may be updated by Agent and Borrower, with Agent’s Consent)
from time to time to include any material contracts, licenses, agreements or
similar arrangements to those described on such Schedule as of the Closing Date
that are entered into by a Loan Party from time to time after the Closing Date).

7.12 Fiscal Year.

Not change its Fiscal Year.

7.13 Financial Covenants

7.13.1 Minimum Marketing Expenses.

Not permit the amount of expenses with respect to the marketing and distributing
of the FC2 Product as reported for the three (3) month period ending on the last
Business Day of any Fiscal Quarter to be less than $125,000. For the avoidance
of doubt, as used herein marketing expenses are intended to broadly include all
expenses that relate to the selling of FC2 Product, including promotional
advertising campaigns, marketing collateral materials, trade shows, lobbying
efforts, etc.

7.13.2 Consolidated Unencumbered Liquid Assets.

Not permit the Consolidated Unencumbered Liquid Assets as of any date of
determination to be less than $1,000,000.

 

- 48 -



--------------------------------------------------------------------------------

7.13.3 Upstream Payments.

Not permit any of its Subsidiaries to pay Borrower less than fifty percent (50%)
of the Subsidiary Net Cash Proceeds received by such Subsidiary during any
Fiscal Quarter on or prior to the last Business Day of any such Fiscal Quarter.

7.13.4 Malaysian Profit Margin.

Borrower shall not, nor shall it permit any Subsidiary to, allow any Subsidiary
involved in the manufacturing of the FC2 Product (including, without limitation
The Female Health Company Malaysia SDN, NHD (Malaysia)) to realize a profit
margin in relation to the FC2 Product in excess of fifteen percent (15%).

7.14 Deposit Accounts.

Not to maintain or establish any new Deposit Accounts other than (a) Exempt
Accounts and (b) the Deposit Accounts set forth on Schedule 7.14 (which Deposit
Accounts constitute all of the Deposit Accounts, securities accounts or other
similar accounts maintained by Borrower as of the Closing Date) without prior
written notice to Agent. To the extent such Deposit Account is not an Exempt
Account, Borrower and the bank or other financial institution at which the
account is to be opened after the Closing Date shall promptly enter into an
Account Control Agreement, in form and substance reasonably satisfactory to
Agent, as requested by Agent.

7.15 Subsidiaries.

Not, without the prior written consent of Agent in its sole discretion,
establish or acquire any Subsidiary, except Subsidiaries which do not and will
not own any assets associated with or conduct any FC2 Business.

7.16 Regulatory Matters.

To the extent that any of the following would reasonably be expected to result
in a Material Adverse Effect, not, and not permit any other Loan Party to,
(i) make, and use commercially reasonable efforts to not permit any officer,
employee or agent of any Loan Party to make, any untrue statement of material
fact or fraudulent statement to the FDA or any Governmental Authority; fail to
disclose a material fact required to be disclosed to the FDA or any Governmental
Authority; or commit a material act, make a material statement, or fail to make
a statement in breach of CLIA or that could otherwise reasonably be expected to
provide the basis for CMS or any Governmental Authority to undertake action
against such Loan Party, (ii) conduct any clinical studies in the United States
or sponsor the conduct of any clinical research in the United States,
(iii) introduce into commercial distribution any FDA Products which are, upon
their shipment, adulterated or misbranded in violation of 21 U.S.C. § 331, (iv)
make, and use commercially reasonable efforts to not permit any officer,
employee or agent of any Loan Party to make, any untrue statement of material
fact or fraudulent statement to the FDA or any other Governmental Authority;
fail to disclose a material fact required to be disclosed to the FDA or any
other Governmental Authority; or commit a material act, make a material
statement, or fail to make a statement in breach of the FD&C Act or that could
otherwise reasonably be expected to provide the basis for the FDA or any other
Governmental Authority to invoke its policy respecting “Fraud, Untrue Statements
of Material Facts, Bribery, and Illegal Gratuities,” as set forth in 56 Fed.
Reg. 46191 (September 10, 1991), or (v) otherwise incur any material liability
(whether actual or contingent) for failure to comply with Health Care Laws.

 

- 49 -



--------------------------------------------------------------------------------

7.17 Name; Permits; Dissolution; Insurance Policies; Disposition of Collateral;
Taxes; Trade Names.

Borrower shall not, nor shall it permit any Loan Party to, (a) change its
jurisdiction of organization or change its corporate name without thirty
(30) calendar days prior written notice to Agent, (b) amend, alter, suspend,
terminate or make provisional in any material way, any Permit relative to the
FC2 Business or FC2 Product, the suspension, amendment, alteration or
termination of which could reasonably be expected to be, have or result in a
Material Adverse Effect without the prior written consent of Agent, which
consent shall not be unreasonably withheld, (c) wind up, liquidate or dissolve
(voluntarily or involuntarily) or commence or suffer any proceedings seeking or
that would result in any of the foregoing, (d) amend, modify, restate or change
any insurance policy in a manner adverse to Agent or Lenders, (e) [reserved],
(f) change its federal tax employer identification number or similar tax
identification number under the relevant jurisdiction or establish new or
additional trade names without providing not less than thirty (30) days advance
written notice to Agent, or (g) revoke, alter or amend any Tax Information
Authorization (on IRS Form 8821 or otherwise) or other similar authorization
mandated by the relevant Government Authority given to any Lender.

7.18 Secured Debt at Subsidiaries.

Except for Permitted Liens, Borrower shall not permit any of its Subsidiaries to
grant any Lien on such Subsidiaries’ assets in relation to the FC2 Product or
otherwise incur any secured indebtedness that is not subject to an intercreditor
agreement, in form and substance acceptable to Agent.

Section 8 Events of Default; Remedies.

8.1 Events of Default.

Each of the following shall constitute an Event of Default under this Agreement:

8.1.1 Non-Payment of Credit.

(a) Default in the payment when due of all outstanding Obligations (including
the Return Premium and Prepayment Fee) on the Termination Date; (b) default in
the payment of any Revenue-Based Payment on or before the applicable Payment
Date, and continuance thereof for five (5) Business Days; or (c) without
duplication of clause (b) hereof, default, and continuance thereof for ten
(10) Business Days, in the payment when due of any other fee, or other amount
payable by any Loan Party hereunder or under any other Loan Document.

8.1.2 Default Under Other Debt.

Any Loan Party shall fail to pay when due any payment under any Debt (excluding
the Obligations) in an aggregate principal amount (for all such Debt so affected
and including undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) exceeding
$250,000 or any other default shall occur with respect to any such Debt the
effect of which default is to cause the holders thereof to demand payment of
such Debt prior to its stated maturity.

 

- 50 -



--------------------------------------------------------------------------------

8.1.3 Bankruptcy; Insolvency.

(a) Any Loan Party shall (i) be unable to pay its debts generally as they become
due, (ii) file a petition under any insolvency statute, (iii) make a general
assignment for the benefit of its creditors, (iv) commence a proceeding for the
appointment of a receiver, trustee, liquidator or conservator of itself or of
the whole or any substantial part of its property or shall otherwise be
dissolved or liquidated, or (v) make an application or commence a proceeding
seeking reorganization or liquidation or similar relief under any Debtor Relief
Law or any other applicable law; or

(b) (i) a court of competent jurisdiction shall (A) enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
any Loan Party or the whole or any substantial part of any of Loan Party’s
properties, which shall continue unstayed and in effect for a period of sixty
(60) calendar days, (B) approve a petition or claim filed against any Loan Party
seeking reorganization, liquidation, appointment of a receiver, interim
receiver, liquidator, conservator, trustee or special manager or similar relief
under the any Debtor Relief Law or any other applicable law, which is not
dismissed within sixty (60) calendar days or, (C) under the provisions of any
Debtor Relief Law or other applicable law or statute, assume custody or control
of any Loan Party or of the whole or any substantial part of any of Loan Party’s
properties, which is not irrevocably relinquished within sixty (60) calendar
days, or (ii) there is commenced against any Loan Party any proceeding or
petition seeking reorganization, liquidation or similar relief under any Debtor
Relief Law or any other applicable law or statute, which (A) is not
unconditionally dismissed within sixty (60) calendar days after the date of
commencement, or (B) is with respect to which Borrower takes any action to
indicate its approval of or consent.

8.1.4 Non-Compliance with Loan Documents.

(a) Any failure by Borrower to comply with or to perform any covenant set forth
in Section 7; or (b) failure by any Loan Party to comply with or to perform any
other provision of this Agreement or any other Loan Document applicable to it
(and not constituting an Event of Default under any other provision of this
Section 8) and continuance of such failure described in this clause (b) for
thirty (30) days after the earlier of any Loan Party becoming aware of such
failure or notice thereof to Borrower from Agent or any Lender.

8.1.5 Representations; Warranties.

Any representation or warranty made by any Loan Party herein or any other Loan
Document is false or misleading in any material respect when made, or any
schedule, certificate, financial statement, report, notice or other writing
furnished by any Loan Party to Agent or any Lender in connection herewith, taken
as a whole with all other information provided by Loan Parties to Agent is false
or misleading in any material respect on the date as of which the facts therein
set forth are stated or certified.

8.1.6 Pension Plans.

(a) Institution of any steps by any Person to terminate a Pension Plan if as a
result of such termination any Loan Party or any member of the Controlled Group
could be required to make a contribution to such Pension Plan, or could incur a
liability or obligation to such Pension Plan, in excess of $250,000; (b) a
contribution failure occurs with respect to any Pension Plan sufficient to give
rise to a Lien under Section 303(k) of ERISA securing obligations in excess of
$250,000; or (c) there shall occur any withdrawal or partial withdrawal from a
Multiemployer Pension Plan and the withdrawal liability (without un-accrued
interest) to Multiemployer Pension Plans as a result of such withdrawal
(including any outstanding withdrawal liability that Borrower or any other Loan
Party or any member of the Controlled Group have incurred on the date of such
withdrawal) exceeds $250,000.

 

- 51 -



--------------------------------------------------------------------------------

8.1.7 Judgments.

Final judgments which exceed an aggregate of $250,000 (to the extent not
adequately covered by insurance as to which the insurance company has not
disclaimed liability (provided that customary “reservation of rights” letters
shall not be deemed to be disclaimers of liability)) shall be rendered against
any Loan Party and shall not have been paid, discharged or vacated or had
execution thereof stayed pending appeal within thirty (30) calendar days after
entry or filing of such judgments.

8.1.8 Invalidity of Loan Documents or Liens.

(a) Any Loan Document shall cease to be in full force and effect otherwise in
accordance with its express terms that results in a material diminution of the
rights and remedies afforded to Agent and/or Lenders or any other secured
parties thereunder; (b) any Loan Party (or any Person by, through or on behalf
of any Loan Party) shall contest in any manner the validity, binding nature or
enforceability of any Loan Document; or (c) any Lien created pursuant to any
Loan Document ceases to constitute a valid first priority perfected Lien
(subject to Permitted Liens) on any material portion of the Collateral in
accordance with the terms thereof, or Agent ceases to have a valid perfected
first priority security interest (subject to Permitted Liens) in any material
portion of the Collateral pledged to Agent, for the benefit of Lenders, pursuant
to the Collateral Documents.

8.1.9 [Reserved].

8.1.10 Change of Control.

A Change of Control shall occur that does not result in the payment in full of
all Obligations hereunder in accordance with Section 2.8.2.

8.1.11 Certificate Withdrawals, Adverse Test or Audit Results, and Other
Matters.

(a) The institution of any proceeding by FDA, CMS, or any other Governmental
Authority to order the withdrawal of the FC2 Product or any Service or Service
category from the market or to enjoin Borrower or any of its Affiliates from
manufacturing, marketing, selling, distributing, or otherwise providing the FC2
Product or any Service or Service that could reasonably be expected to have a
Material Adverse Effect, (b) the institution of any action or proceeding by DEA,
FDA, CMS, or any other Governmental Authority to revoke, suspend, reject,
withdraw, limit, or restrict any Required Permit held by Borrower or any of its
Affiliates or any of their representatives, which, in each case, could
reasonably be expected to have a Material Adverse Effect, (c) the commencement
of any enforcement action against Borrower or any of its Affiliates by DEA, FDA,
CMS, or any other Governmental Authority that could reasonably be expected to
have a Material Adverse Effect, (d) the recall of the FC2 Product or any Service
from the market, the voluntary withdrawal of the FC2 Product or any Service from
the market, or actions to discontinue the sale of the FC2 Product or any Service
that could reasonably be expected to have a Material Adverse Effect, (e) the
occurrence of adverse test, audit, or inspection results in connection with the
FC2 Product or any Service which could reasonably be expected to have a Material
Adverse Effect, or (f) the occurrence of any event described in clauses
(a) through (e) above that would otherwise cause Borrower to be excluded from
participating in any federal, provincial, state or local health care programs
under Section 1128 of the Social Security Act or any similar law or regulation.

8.1.12 Material Adverse Effect.

Any Material Adverse Effect shall occur that is not otherwise provided for in
this Section 8.1.

 

- 52 -



--------------------------------------------------------------------------------

8.2 Remedies.

(a) If any Event of Default described in Section 8.1.3 shall occur, the Loan and
all other Obligations shall become immediately due and payable without
presentment, demand, protest or notice of any kind; and, if any other Event of
Default shall occur and be continuing, Agent may, and upon the written request
of Required Lenders shall, declare all or any part of the Loans and other
Obligations to be due and payable, whereupon the Loans and other Obligations
(including without limitation the Return Premium) shall become immediately due
and payable (in whole or in part, as applicable), all without presentment,
demand, protest or notice of any kind. Agent shall use commercially reasonable
efforts to promptly advise Borrower of any such declaration, but failure to do
so shall not impair the effect of such declaration.

(b) In addition to the acceleration provisions set forth in Section 8.2(a)
above, upon the occurrence and continuation of an Event of Default, Agent may
(or shall at the request of Required Lenders) exercise any and all rights,
options and remedies provided for in any Loan Document, under the Uniform
Commercial Code, any other applicable foreign or domestic laws or otherwise at
law or in equity, including, without limitation, the right to (i) apply any
property of Borrower held by Agent to reduce the Obligations, (ii) foreclose the
Liens created under the Loan Documents, (iii) realize upon, take possession of
and/or sell any Collateral or securities pledged, with or without judicial
process, (iv) exercise all rights and powers with respect to the Collateral as
Borrower might exercise, (v) collect and send notices regarding the Collateral,
with or without judicial process, (vi) by its own means or with judicial
assistance, enter any premises at which Collateral and/or pledged securities are
located, or render any of the foregoing unusable or dispose of the Collateral
and/or pledged securities on such premises without any liability for rent,
storage, utilities, or other sums, and Borrower shall not resist or interfere
with such action, (vii) at Borrower’s expense, require that all or any part of
the Collateral be assembled and made available to Agent, for the benefit of
Lenders, or Required Lenders at any place reasonably designated by Required
Lenders in their sole discretion and/or relinquish or abandon any Collateral or
securities pledged or any Lien thereon.

(c) The enumeration of any rights and remedies in any Loan Document is not
intended to be exhaustive, and all rights and remedies of Agent and Lenders
described in any Loan Document are cumulative and are not alternative to or
exclusive of any other rights or remedies which Agent and Lenders otherwise may
have. The partial or complete exercise of any right or remedy shall not preclude
any other further exercise of such or any other right or remedy.

(d) Notwithstanding any provision of any Loan Document, Agent, in its sole
discretion shall have the right, but not any obligation, at any time that Loan
Parties fail to do so, subject to any applicable cure periods permitted by or
otherwise set forth in the Loan Documents, and from time to time, without prior
notice (except as expressly required hereunder), to: (i) discharge (at
Borrower’s expense) taxes or Liens affecting any of the Collateral that have not
been paid in violation of any Loan Document or that jeopardize Agent’s Lien
priority in the Collateral; or (ii) make any other payment (at Borrower’s
expense) for the administration, servicing, maintenance, preservation or
protection of the Collateral (each such advance or payment set forth in clauses
(i) and (ii) herein, a “Protective Advance”). Agent shall be reimbursed for all
Protective Advances pursuant to Section 2.9.1(c) and/or Section 2.10, as
applicable, and any Protective Advances shall bear interest at a rate of ten
percent (10%) per annum from the date such Protective Advance is paid by Agent
until it is repaid. No Protective Advance by Agent shall be construed as a
waiver by Agent, or any Lender of any Default, Event of Default or any of the
rights or remedies of Agent or any Lender under any Loan Document.

 

- 53 -



--------------------------------------------------------------------------------

Section 9 Agent.

9.1 Appointment; Authorization.

Each Lender hereby irrevocably appoints, designates and authorizes Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall Agent have or
be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent.

9.2 Delegation of Duties.

Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

9.3 Limited Liability.

None of Agent or any of its Affiliates, directors, officers, employees or agents
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except to the extent resulting from its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender for any
recital, statement, representation or warranty made by any Loan Party or
Affiliate of any Loan Party, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document (or the creation, perfection or priority of any Lien or
security interest therein), or for any failure of any Loan Party or any other
party to any Loan Document to perform its Obligations hereunder or thereunder.
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or Affiliate of any Loan Party.

9.4 Reliance.

Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of Required Lenders (or all Lenders if
expressly required hereunder) as it deems appropriate and, if it so requests,
confirmation from Lenders of their obligation to indemnify Agent against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in

 

- 54 -



--------------------------------------------------------------------------------

acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of Required Lenders (or all
Lenders if expressly required hereunder) and such request and any action taken
or failure to act pursuant thereto shall be binding upon each Lender.

9.5 Notice of Default.

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Event of Default or Default except with respect to defaults in the payment of
principal and fees required to be paid to Agent for the account of Lenders,
unless Agent shall have received written notice from a Lender or Borrower
referring to this Agreement, describing such Event of Default or Default and
stating that such notice is a “notice of default”. Agent will notify Lenders of
its receipt of any such notice or any such default in the payment of principal
and fees required to be paid to Agent for the account of Lenders. Agent shall
take such action with respect to such Event of Default or Default as may be
requested by Required Lenders in accordance with Section 8.2; provided that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Event of Default or Default as it shall deem advisable or in the
best interest of Lenders.

9.6 Credit Decision.

Each Lender acknowledges that Agent has not made any representation or warranty
to it, and that no act by Agent hereafter taken, including any review of the
affairs of Borrower and the other Loan Parties, shall be deemed to constitute
any representation or warranty by Agent to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower, and
made its own decision to enter into this Agreement and to extend credit to
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly herein required to be furnished
to Lenders by Agent, Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of any Loan Party which may come into the possession of Agent.

9.7 Indemnification.

Whether or not the transactions contemplated hereby are consummated, each Lender
shall indemnify upon demand Agent and its Affiliates, directors, officers,
employees and agents (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), based on such
Lender’s Pro Rata Term Loan Share, from and against any and all actions, causes
of action, suits, losses, liabilities, damages and out-of-pocket expenses,
including Legal Costs, except to the extent any thereof result from the
applicable Person’s own gross negligence or willful misconduct, as determined by
a court of competent jurisdiction. Without limitation of the foregoing, each
Lender shall reimburse Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Legal Costs) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that Agent is not

 

- 55 -



--------------------------------------------------------------------------------

reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section 9.7 shall survive repayment of the Loans, cancellation of the
Notes, any foreclosure under, or modification, release or discharge of, any or
all of the Collateral Documents, termination of this Agreement and the
resignation or replacement of Agent.

9.8 Agent Individually.

SWK and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with any Loan Party and any Affiliate of any Loan Party as though SWK
were not Agent hereunder and without notice to or consent of any Lender. Each
Lender acknowledges that, pursuant to such activities, SWK or its Affiliates may
receive information regarding Loan Parties or their Affiliates (including
information that may be subject to confidentiality obligations in favor of any
such Loan Party or such Affiliate) and acknowledge that Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), SWK and its Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though SWK were not
Agent, and the terms “Lender” and “Lenders” include SWK and its Affiliates, to
the extent applicable, in their individual capacities.

9.9 Successor Agent.

Agent may resign as Agent at any time upon 30 days’ prior notice to Lenders and
Borrower (unless during the existence of an Event of Default such notice is
waived by Required Lenders). If Agent resigns under this Agreement, Required
Lenders shall, with (so long as no Event of Default exists) the consent of
Borrower (which shall not be unreasonably withheld or delayed), appoint from
among Lenders a successor agent for Lenders. If no successor agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint, on
behalf of, and after consulting with Lenders and (so long as no Event of Default
exists) Borrower, a successor agent from among Lenders. Upon the acceptance of
its appointment as successor agent hereunder, such successor agent shall succeed
to all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor agent, and the retiring Agent’s appointment, powers
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent becomes effective, the provisions of this Section 9 and
Sections 10.4 and 10.5 shall continue to inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement. If
no successor agent has accepted appointment as Agent by the date which is thirty
(30) days following a retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective and Lenders
shall perform all of the duties of Agent hereunder until such time, if any, as
Required Lenders appoint a successor agent as provided for above; provided that
in the case of any collateral security held by Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Agent shall continue so to hold
such collateral security until such time as a successor Agent is appointed and
the provisions of this Section 9 and Sections 10.4 and 10.5 shall continue to
inure to its benefit so long as retiring Agent shall continue to so hold such
collateral security. Upon the acceptance of a successor’s appointment as Agent
hereunder, the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents in respect of the
Collateral.

9.10 Collateral and Guarantee Matters.

Lenders irrevocably authorize Agent, at its option and in its discretion, (a) to
release any Lien granted to or held by Agent under any Collateral Document
(i) when all Obligations have been Paid in Full; (ii) constituting property sold
or to be sold or disposed of as part of or in connection with any sale or other
disposition permitted hereunder (including by consent, waiver or amendment and
it being agreed

 

- 56 -



--------------------------------------------------------------------------------

and understood that Agent may conclusively rely without further inquiry on a
certificate of an officer of Borrower as to the sale or other disposition of
property being made in compliance with this Agreement); or (iii) subject to
Section 10.1, if approved, authorized or ratified in writing by Required
Lenders; (b) notwithstanding Section 10.1(a)(ii) hereof to release any party
from its guaranty under the Guarantee and Collateral Agreement (i) when all
Obligations have been Paid in Full or (ii) if such party was sold or is to be
sold or disposed of as part of or in connection with any disposition permitted
hereunder (including by consent, waiver or amendment and it being agreed and
understood that Agent may conclusively rely without further inquiry on a
certificate of an officer of Borrower as to the sale or other disposition being
made in compliance with this Agreement); or (c) to subordinate its interest in
any Collateral to any holder of a Lien on such Collateral which is permitted by
Section 7.2(d) (it being understood that Agent may conclusively rely on a
certificate from Borrower in determining whether the Debt secured by any such
Lien is permitted by Section 7.1). Upon request by Agent at any time, Lenders
will confirm in writing Agent’s authority to release, or subordinate its
interest in, particular types or items of Collateral pursuant to this
Section 9.10.

Agent shall release any Lien granted to or held by Agent under any Collateral
Document (i) when all Obligations have been Paid in Full, (ii) in respect of
property sold or to be sold or disposed of as part of or in connection with any
sale or other disposition permitted hereunder (it being agreed and understood
that Agent may conclusively rely without further inquiry on a certificate of an
officer of Borrower as to the sale or other disposition of property being made
in compliance with this Agreement) or (iii) subject to Section 10.1, if directed
to do so in writing by Required Lenders.

In furtherance of the foregoing, Agent agrees to execute and deliver to
Borrower, at Borrower’s expense, such termination and release documentation as
Borrower may reasonably request to evidence a Lien release that occurs pursuant
to terms of this Section 9.10.

9.11 Intercreditor Agreements.

Each Lender hereby irrevocably appoints, designates and authorizes Agent to
enter into one or more intercreditor agreements in relation to any other Debt of
Borrower entered into in accordance with this Agreement or as otherwise approved
by Required Lenders, on its behalf and to take such action on its behalf under
the provisions of any such agreement (subject to the last sentence of this
Section 9.11). Each Lender further agrees to be bound by the terms and
conditions of any such intercreditor agreement. Each Lender hereby authorizes
Agent to issue blockages notices in connection with any such Debt of Borrower
and such intercreditor agreement, or any replacement intercreditor agreement, at
the direction of Required Lenders.

9.12 Actions in Concert.

For the sake of clarity, each Lender hereby agrees with each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement, the Notes or any other Loan Document (including exercising any
rights of setoff) without first obtaining the prior written consent of Agent and
Required Lenders, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement, the Notes and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

 

- 57 -



--------------------------------------------------------------------------------

Section 10 Miscellaneous.

10.1 Waiver; Amendments.

(a) Except as otherwise expressly provided in this Agreement, no amendment,
modification or waiver of, or consent with respect to, any provision of this
Agreement or any of the other Loan Documents shall in any event be effective
unless the same shall be in writing and signed by Borrower (with respect to Loan
Documents to which Borrower is a party), by Lenders having aggregate Pro Rata
Term Loan Shares of not less than the aggregate Pro Rata Term Loan Shares
expressly designated herein with respect thereto or, in the absence of such
express designation herein, by Required Lenders, and then any such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that:

(i) no such amendment, modification, waiver or consent shall, unless in writing
and signed by all of the Lenders directly affected thereby, in addition to
Required Lenders and Borrower, do any of the following: (A) increase any of the
Commitments (provided that only the Lenders participating in any such increase
of the Commitments shall be considered directly affected by such increase), (B)
extend the date scheduled for payment of any principal of (except as otherwise
expressly set forth below in clause (C)), or Return Premium with respect to, the
Loans or any fees or other amounts payable hereunder or under the other Loan
Documents, or (C) reduce the principal amount of any Loan, the amount of the
Return Premium, or any fees or other amounts payable hereunder or under the
other Loan Documents; and

(ii) no such amendment, modification, waiver or consent shall, unless in writing
and signed by all of the Lenders in addition to Borrower (with respect to Loan
Documents to which Borrower is a party), do any of the following: (A) release
any material guaranty under the Guarantee and Collateral Agreement or release
all or substantially all of the Collateral granted under the Collateral
Documents, except as otherwise specifically provided in this Agreement or the
other Loan Documents, (B) change the definition of Required Lenders, (C) change
any provision of this Section 10.1, (D) amend the provisions of Section 2.10.2,
or (E) reduce the aggregate Pro Rata Term Loan Shares required to effect any
amendment, modification, waiver or consent under the Loan Documents.

(b) No amendment, modification, waiver or consent shall, unless in writing and
signed by Agent, in addition to Borrower and Required Lenders (or all Lenders
directly affected thereby or all of the Lenders, as the case may be, in
accordance with the provisions above), affect the rights, privileges, duties or
obligations of Agent (including without limitation under the provisions of
Section 9), under this Agreement or any other Loan Document.

(c) No delay on the part of Agent or any Lender in the exercise of any right,
power or remedy shall operate as a waiver thereof, nor shall any single or
partial exercise by any of them of any right, power or remedy preclude other or
further exercise thereof, or the exercise of any other right, power or remedy.

10.2 Notices.

All notices hereunder shall be in writing (including via electronic mail) and
shall be sent to the applicable party at its address shown on Annex II or at
such other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
electronic mail transmission shall be deemed to have been given when sent if
sent during regular business hours on a Business Day, otherwise, such deemed
delivery will be effective as of the next

 

- 58 -



--------------------------------------------------------------------------------

Business Day; notices sent by mail shall be deemed to have been given five
(5) Business Days after the date when sent by registered or certified mail,
first class postage prepaid; and notices sent by hand delivery or overnight
courier service shall be deemed to have been given when received. Borrower,
Agent and Lenders each hereby acknowledge that, from time to time, Agent,
Lenders and Borrower may deliver information and notices using electronic mail.

10.3 Computations.

Unless otherwise specifically provided herein, any accounting term used in this
Agreement (including in Section 7.13 or any related definition) shall have the
meaning customarily given such term in accordance with GAAP, and all financial
computations (including pursuant to Section 7.13 and the related definitions,
and with respect to the character or amount of any asset or liability or item of
income or expense, or any consolidation or other accounting computation)
hereunder shall be computed in accordance with GAAP consistently applied;
provided that if Borrower notifies Agent that Borrower wishes to amend any
covenant in Section 7.13 (or any related definition) to eliminate or to take
into account the effect of any change in GAAP on the operation of such covenant
(or if Agent notifies Borrower that Required Lenders wish to amend Section 7.13
(or any related definition) for such purpose), then Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant (or related definition) is amended in a manner
satisfactory to Borrower and Required Lenders. The explicit qualification of
terms or computations by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (Codification of Accounting Standards 825-10) to value
any Debt or other liabilities of any Loan Party or any Subsidiary at “fair
value”, as defined therein.

10.4 Costs; Expenses.

Borrower agrees to pay on demand the reasonable, out-of-pocket costs and
expenses of (a) Agent (including Legal Costs) in connection with (i) the
preparation, execution, and delivery (including perfection and protection of
Collateral) of this Agreement, the other Loan Documents and all other documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith, (ii) the administration of the Loans and the Loan Documents, and
(iii) any proposed or actual amendment, supplement or waiver to any Loan
Document, and (b) Agent and Lenders (including Legal Costs) following the
occurrence of an Event of Default in connection with the collection of the
Obligations and enforcement of this Agreement, the other Loan Documents or any
such other documents. In addition, Borrower agrees to pay and to save Agent and
Lenders harmless from all liability for, any fees of Borrower’s auditors in
connection with any reasonable exercise by Agent and Lenders of their rights
pursuant to and to the extent provided in Section 6.2. All Obligations provided
for in this Section 10.4 shall survive repayment of the Loans, cancellation of
the Notes, and termination of this Agreement.

10.5 Indemnification by Borrower.

In consideration of the execution and delivery of this Agreement by Agent and
Lenders and the agreement to extend the Commitments provided hereunder, Borrower
hereby agrees to indemnify, exonerate and hold Agent, each Lender and each of
the officers, directors, employees, Affiliates and agents of Agent and each
Lender (each a “Lender Party”) free and harmless from and against any and all
actions, causes of action, suits, losses, liabilities, damages and out-of-pocket
expenses, including Legal Costs (collectively, the “Indemnified Liabilities”),
incurred by Lender Parties or any of them as a result of, or arising out of, or
relating to any Loan Party or any of their respective officers, directors or
agents,

 

- 59 -



--------------------------------------------------------------------------------

including, without limitation, (a) the use, handling, release, emission,
discharge, transportation, storage, treatment or disposal of any Hazardous
Substance at any property owned or leased by Borrower or any other Loan Party,
(c) any violation of any Environmental Laws with respect to conditions at any
property owned or leased by any Loan Party or the operations conducted thereon,
(d) the investigation, cleanup or remediation of offsite locations at which any
Loan Party or their respective predecessors are alleged to have directly or
indirectly disposed of Hazardous Substances, (e) the execution, delivery,
performance or enforcement of this Agreement or any other Loan Document by any
Lender Party, except to the extent any such Indemnified Liabilities result
solely from (i) a dispute solely as among any Lender Parties, or (ii) gross
negligence or willful misconduct of any Lender Party as finally determined by a
court of competent jurisdiction in a non-appealable judgment, or (f) such
Person’s general operation of its business, including all product liability
arising out of or in connection with such Person’s or any of its Affiliates or
licensees manufacture, use or sale of the FC2 Product. If and to the extent that
the foregoing undertaking may be unenforceable for any reason, Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law. All
Obligations provided for in this Section 10.5 shall survive repayment of the
Loans, cancellation of the Notes, any foreclosure under, or any modification,
release or discharge of, any or all of the Collateral Documents and termination
of this Agreement.

10.6 Marshaling; Payments Set Aside.

Neither Agent nor any Lender shall be under any obligation to marshal any assets
in favor of Borrower or any other Person or against or in payment of any or all
of the Obligations. To the extent that Borrower makes a payment or payments to
Agent or any Lender, or Agent or any Lender enforces its Liens or exercises its
rights of set-off, and such payment or payments or the proceeds of such
enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent or any Lender in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any bankruptcy, insolvency or similar proceeding, or otherwise, then (a) to
the fullest extent permitted by applicable law, to the extent of such recovery,
the obligation hereunder or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred and (b) each Lender
severally agrees to pay to Agent upon demand its ratable share of the total
amount so recovered from or repaid by Agent to the extent paid to such Lender.

10.7 Nonliability of Lenders.

The relationship between Borrower on the one hand and Lenders and Agent on the
other hand shall be solely that of borrower and lender. Neither Agent nor any
Lender shall have any fiduciary responsibility to Borrower. Neither Agent nor
any Lender undertakes any responsibility to Borrower to review or inform
Borrower of any matter in connection with any phase of Borrower’s business or
operations. To the fullest extent permitted under applicable law, execution of
this Agreement by Borrower constitutes a full, complete and irrevocable release
of any and all claims which Borrower may have at law or in equity in respect of
all prior discussions and understandings, oral or written, relating to the
subject matter of this Agreement and the other Loan Documents. Neither Agent nor
any Lender shall have any liability with respect to, and Borrower hereby, to the
fullest extent permitted under applicable law, waives, releases and agrees not
to sue for, any special, indirect, punitive or consequential damages or
liabilities.

 

- 60 -



--------------------------------------------------------------------------------

10.8 Assignments.

10.8.1 Assignments.

(a) Any Lender may at any time assign to one or more Persons (other than a Loan
Party and their respective Affiliates) (any such Person, an “Assignee”) all or
any portion of such Lender’s Loans and Commitments, with the prior written
consent of Agent, and, so long as no Default or Event of Default has occurred
and is continuing, Borrower (which consents shall not be unreasonably withheld
or delayed), provided, however, that no such consent(s) shall be required:

(i) from Borrower for an assignment by a Lender to another Lender or an
Affiliate of a Lender or an Approved Fund of a Lender, but such Lender will give
written notice to Borrower of any such assignment;

(ii) from Agent for an assignment by a Lender to an Affiliate of a Lender or an
Approved Fund of a Lender;

(iii) from Borrower or Agent for an assignment by SWK Funding LLC, as a Lender,
to any Person for which SWK Advisors LLC acts as an investment advisor (or any
similar type of representation or agency) pursuant to a written agreement, but
SWK Funding LLC will give written notice to Borrower of any such assignment;

(iv) from Borrower or Agent for an assignment by a Lender of its Loans and its
Note as collateral security to a Federal Reserve Bank or, as applicable, to such
Lender’s trustee for the benefit of its investors (but no such assignment shall
release any Lender from any of its obligations hereunder); or

(v) from Borrower, Agent or any Lender for (A) the assignment of SWK’s Loans and
Commitments to a Permitted Assignee (as defined below) or (B) a collateral
assignment by SWK of, and the grant by SWK of a security interest in, all of
SWK’s right, title and interest in, to and under each of the Loan Documents,
including, without limitation, all of SWK’s rights and interests in, to and
under this Agreement, the Obligations and the Collateral (collectively, the
“Assigned Rights”), to a Permitted Assignee, provided that no such collateral
assignment shall release SWK from any of its obligations under any of the Loan
Documents. In connection with any enforcement of or foreclosure upon its
security interests in any of the Assigned Rights, a Permitted Assignee, upon
notice to Borrower, SWK and the other Lenders, shall be entitled to substitute
itself, or its designee, for SWK as a Lender under this Agreement. For purposes
hereof, the term “Permitted Assignee” shall mean any lender to or funding source
of SWK or its Affiliate, together with its successors, assigns or designees
(including, without limitation, any purchaser or other assignee of the Assigned
Rights from such Person). Effective immediately upon the replacement of SWK as a
Lender under this Agreement by a Permitted Assignee in accordance with this
clause (v), SWK shall automatically be deemed to have resigned as Agent pursuant
to Section 9.9 of this Agreement (without the need for Agent giving advance
written notice of such resignation as required pursuant to such Section 9.9),
and Required Lenders shall appoint a successor Agent in accordance with
Section 9.9 of this Agreement.

(b) From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such

 

- 61 -



--------------------------------------------------------------------------------

Assignment Agreement, shall be released from its rights (other than its
indemnification rights) and obligations hereunder. Upon the request of the
Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, Borrower shall execute and deliver to Agent for delivery
to the Assignee (and, as applicable, the assigning Lender) a Note in the
principal amount of the Assignee’s Pro Rata Term Loan Share (and, as applicable,
a Note in the principal amount of the Pro Rata Term Loan Share retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment. Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to Borrower any prior Note held by it.

(c) Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at one of its offices in the United States a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of each Lender, and the Commitments of, and principal amount of the
Loans owing to, such Lender pursuant to the terms hereof. The entries in such
register shall be, in the absence of manifest error, conclusive, and Borrower,
Agent and Lenders may treat each Person whose name is recorded therein pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by Borrower and any Lender, at any reasonable time upon reasonable
prior notice to Agent.

(d) Notwithstanding the foregoing provisions of this Section 10.8.1 or any other
provision of this Agreement, any Lender may at any time assign all or any
portion of its Loans and its Note (i) as collateral security to a Federal
Reserve Bank or, as applicable, to such Lender’s trustee for the benefit of its
investors (but no such assignment shall release any Lender from any of its
obligations hereunder) and (ii) to (w) an Affiliate of such Lender which is at
least fifty percent (50%) owned (directly or indirectly) by such Lender or by
its direct or indirect parent company, (x) its direct or indirect parent
company, (y) to one or more other Lenders or (z) to an Approved Fund.

10.9 Participations.

Any Lender may at any time sell to one or more Persons participating interests
in its Loans, Commitments or other interests hereunder (any such Person, a
“Participant”). In the event of a sale by a Lender of a participating interest
to a Participant, (a) such Lender’s obligations hereunder shall remain unchanged
for all purposes, (b) Borrower and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations hereunder and (c) all amounts payable by Borrower shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender. No Participant shall have any direct or indirect voting
rights hereunder except with respect to any event described in Section 10.1
expressly requiring the unanimous vote of all Lenders or, as applicable, all
affected Lenders. Each Lender agrees to incorporate the requirements of the
preceding sentence into each participation agreement which such Lender enters
into with any Participant. Borrower agrees, to the fullest extent permitted by
applicable law, that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 2.10.4. Borrower also agrees that
each Participant shall be entitled to the benefits of Section 3 as if it were a
Lender (provided that a Participant shall not be entitled to such benefits
unless such Participant agrees, for the benefit of Borrower, to comply with the
documentation requirements of Section 3.1(c) as if it were a Lender and complies
with such requirements, and provided, further, that no Participant shall receive
any greater compensation pursuant to Section 3 than would have been paid to the
participating Lender if no participation had been sold). Any such Lender
transferring a participation shall, as an agent for Borrower, maintain in the
United States a register to record the names, address, Return Premium,

 

- 62 -



--------------------------------------------------------------------------------

principal and other amounts owing to, each Participant. The entries in such
register shall be, in the absence of manifest error, conclusive, and Borrower,
Agent and the Lenders may treat each Person whose name is recorded therein
pursuant to the terms hereof as a Participant hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. Such Participation register
shall be available for inspection by the Agent or Borrower, at any reasonable
time upon reasonable prior written notice from Agent or Borrower.

10.10 Confidentiality.

Borrower, Agent and each Lender agree to use commercially reasonable efforts
(equivalent to the efforts Borrower, Agent or such Lender applies to maintain
the confidentiality of its own confidential information) to maintain as
confidential all information (including, without limitation, any information
provided by Borrower pursuant to Sections 6.1, 6.2 and 6.9) provided to them by
any other party hereto and/or any other Loan Party, as applicable, except that
Agent and each Lender may disclose such information (a) to Persons employed or
engaged by Agent or such Lender or any of their Affiliates (including collateral
managers of Lenders) in evaluating, approving, structuring or administering the
Loans and the Commitments (provided that such Persons have been informed of the
covenants contained in this Section 10.10); (b) to any assignee or participant
or potential assignee or participant that has agreed to comply with the
covenants contained in this Section 10.10 (and any such assignee or participant
or potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any federal or state regulatory authority or examiner, or any
insurance industry association, or as reasonably believed by Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of Agent’s or such Lender’s counsel, is
required by law; (e) in connection with the exercise of any right or remedy
under the Loan Documents or in connection with any litigation to which Agent or
such Lender is a party; (f) to any nationally recognized rating agency or
investor of a Lender that requires access to information about a Lender’s
investment portfolio in connection with ratings issued or investment decisions
with respect to such Lender; (g) that ceases to be confidential through no fault
of Agent or any Lender; (h) to a Person that is an investor or prospective
investor in a Securitization that agrees that its access to information
regarding Borrower and the Loans and Commitments is solely for purposes of
evaluating an investment in such Securitization and who agrees to treat such
information as confidential; or (i) to a Person that is a trustee, collateral
manager, servicer, noteholder or secured party in a Securitization in connection
with the administration, servicing and reporting on the assets serving as
collateral for such Securitization. For purposes of this Section,
“Securitization” means a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans or the Commitments. In each case described in clauses (c), (d) and (e)
(as such disclosure in clause (e) pertains to litigation only), where the Agent
or Lender, as applicable, is compelled to disclose a Loan Party’s confidential
information, promptly after such disclosure the Agent or such Lender, as
applicable, shall notify Borrower of such disclosure provided, however, that
neither the Agent nor any Lender shall be required to notify Borrower of any
such disclosure (i) to any federal or state banking regulatory authority
conducting an examination of the Agent or such Lender, or (ii) to the extent
that it is legally prohibited from so notifying Borrower. Notwithstanding the
foregoing, Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.

10.11 Captions.

Captions used in this Agreement are for convenience only and shall not affect
the construction of this Agreement.

 

- 63 -



--------------------------------------------------------------------------------

10.12 Nature of Remedies.

All Obligations of Borrower and rights of Agent and Lenders expressed herein or
in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

10.13 Counterparts.

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. Receipt by facsimile machine or in
“.pdf” format through electronic mail of any executed signature page to this
Agreement or any other Loan Document shall constitute effective delivery of such
signature page. This Agreement and the other Loan Documents to the extent signed
and delivered by means of a facsimile machine or other electronic transmission
(including “.pdf”), shall be treated in all manner and respects and for all
purposes as an original agreement or amendment and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. No party hereto or to any such other Loan Document shall
raise the use of a facsimile machine or other electronic transmission to deliver
a signature or the fact that any signature or agreement or amendment was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

10.14 Severability.

The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.

10.15 Entire Agreement.

This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

10.16 Successors; Assigns.

This Agreement shall be binding upon Borrower, Lenders and Agent and their
respective successors and assigns, and shall inure to the benefit of Borrower,
Lenders and Agent and the successors and assigns of Lenders and Agent. No other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Borrower may not assign or transfer any of its rights
or Obligations under this Agreement without the prior written consent of Agent
and each Lender.

10.17 Governing Law.

THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS CODE).

 

- 64 -



--------------------------------------------------------------------------------

10.18 Forum Selection; Consent to Jurisdiction.

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, U.S. FIRST CLASS POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH PARTY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

10.19 Waiver of Jury Trial.

EACH OF BORROWER, AGENT AND EACH LENDER, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

10.20 Patriot Act.

Each Lender that is subject to the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), and Agent (for itself
and not on behalf of any Lender), hereby notifies each Loan Party that, pursuant
to the requirements of the Patriot Act, such Lender and Agent are required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or Agent, as applicable, to identify
each Loan Party in accordance with the Patriot Act.

10.21 Independent Nature of Relationship.

Nothing herein contained shall constitute the Borrower and SWK as a partnership,
an association, a joint venture or any other kind of entity or legal form or
constitute any party the agent of the other. No party shall hold itself out
contrary to the terms of this Section 10.21 and no party shall become liable by
any representation, act or omission of the other contrary to the provisions
hereof.

 

- 65 -



--------------------------------------------------------------------------------

Neither the Borrower nor SWK has any fiduciary or other special relationship
with the other party hereto or any of its Affiliates. The Borrower and SWK agree
that SWK is not involved in or responsible for the manufacture, marketing or
sale of the FC2 Product.

10.22 Limited Recourse.

(a) Notwithstanding any other provision of this Agreement or any of the other
Loan Documents to the contrary, and except as expressly set forth in
Section 10.22(b) below, the Agent and Lenders hereby agree that all Obligations
of Borrower under this Agreement and the other Loan Documents are limited
recourse Obligations, payable solely from payments by Borrower made hereunder
and any other proceeds of the Collateral.

(b) Subject to the terms of Section 10.5 above, the obligations of Borrower
under this Agreement (including, without limitation, any indemnity obligations
hereunder (and any claims with respect thereto)) shall be full recourse
Obligations with respect to any loss, damage, settlement, judgment, cost,
expense, liability, claim or other obligation incurred by Agent or any Lender
(including, without limitation, attorneys’ fees and costs reasonably incurred)
arising out of or in connection with the following:

(i) any willful or intentional misrepresentation or gross negligence by Borrower
or any of its Subsidiaries in connection with the Loan;

(ii) any acts of fraud, intentional misappropriation of funds or theft by
Borrower or any of its Subsidiaries; and

(iii) Borrower or any of its Subsidiaries asserts any claim, defense, or offset
against Agent or any Lender that such Person has waived or agreed not to assert.

[Remainder of page intentionally blank; signature pages follow.]

 

- 66 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

BORROWER:

VERU INC.,

a Wisconsin corporation

By:  

/s/ Mitchell S. Steiner

Name:   Mitchell S. Steiner, MD, FACS Title:   CEO and President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

SWK FUNDING LLC,

as Agent and a Lender

  By: SWK Holdings Corporation, its sole Manager   By:  

/s/ Winston Black

  Name:   Winston Black   Title:   Chief Executive Officer

[Signature Page to Credit Agreement]